Exhibit 10.1

 

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION
AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF FEBRUARY 12, 2013 AMONG
SILICON VALLEY BANK (“SENIOR LENDER”), THE PURCHASERS (AS DEFINED HEREIN), AND
ACKNOWLEDGED BY OVERLAND STORAGE, INC. (“BORROWER”) TO THE INDEBTEDNESS
(INCLUDING INTEREST) OWED BY BORROWER PURSUANT TO THAT CERTAIN LOAN AND SECURITY
AGREEMENT DATED AS OF AUGUST 9, 2011 BY AND AMONG BORROWER AND SENIOR LENDER, AS
SUCH CREDIT AGREEMENT (SUBJECT TO THE TERMS OF THE SUBORDINATION AGREEMENT) HAS
BEEN AND HEREAFTER MAY BE AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED
FROM TIME TO TIME AND (SUBJECT TO THE TERMS OF THE SUBORDINATION AGREEMENT) TO
INDEBTEDNESS REFINANCING THE INDEBTEDNESS UNDER THAT AGREEMENT AS CONTEMPLATED
BY THE SUBORDINATION AGREEMENT; AND PURCHASER IRREVOCABLY AGREES TO BE BOUND BY
THE PROVISIONS OF THE SUBORDINATION AGREEMENT.

NOTE PURCHASE AGREEMENT

THIS NOTE PURCHASE AGREEMENT (“Agreement”) is made as of the 12th day of
February, 2013 by and among Overland Storage, Inc., a California corporation
(the “Company”), and the Purchasers set forth on the signature pages affixed
hereto (each a “Purchaser” and collectively the “Purchasers”).

Recitals

A. The Company and the Purchasers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”); and

B. The Purchasers wish to purchase from the Company, and the Company wishes to
sell and issue to the Purchasers, upon the terms and conditions stated in this
Agreement, convertible promissory notes (as amended, restated, modified or
supplemented from time to time, the “Notes”) up to an aggregate principal amount
of $13.25 million, which shall be convertible into shares of the Company’s
Common Stock; and

C. Contemporaneous with the sale of the Notes, the parties hereto will execute
and deliver a Registration Rights Agreement, in the form attached hereto as
Exhibit C (as amended, restated, modified or supplemented from time to time, the
“Registration Rights Agreement”), pursuant to which the Company will agree to
provide certain registration rights under the Securities Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.



--------------------------------------------------------------------------------

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.

“Bankruptcy Laws” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute, or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect.

“BDT Litigation” means the following patent infringement lawsuit: Overland
Storage, Inc. v. BDT AG, et al., Case No. 3:10 cv-1700-JLS-BLM, which was
initially filed in August 2010 (as amended in October 2010) in the United States
District Court for the Southern District of California (and the related
investigation pending in the U.S. International Trade Commission (Investigation
No. 337-TA-746)), against BDT AG, BDT Products, Inc., BDT-Solutions GmbH & Co.
KG; BDT Automation Technology (Zhuhai FTZ) Co., Ltd.; BDT de México, S. de R.L.
de C.V.; Dell Inc.; and formerly International Business Machines Corporation.

“Board” means the Company’s Board of Directors.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Change in Control” means the occurrence after the date hereof of any of (i) an
acquisition by an individual, legal entity or “group” (as described in Rule
13d-5(b)(1) promulgated under the Exchange Act) of effective control (whether
through legal or beneficial ownership of capital stock of the Company, by
contract or otherwise) of in excess of 50% of the voting securities of the
Company, (ii) the Company merges into or consolidates with or enters into any
share exchange or other business combination transaction with any other Person,
or any Person merges into or consolidates with or enters into any share exchange
or other business combination transaction with the Company and, after giving
effect to such transaction, the shareholders of the Company immediately prior to
such transaction own less than 50% of the aggregate voting power of the Company
or the successor entity of such transaction, (iii) the Company sells or
transfers all or any substantial portion of its assets to another Person (other
than a Subsidiary or other Person who assumes the Obligations), (iv) a
replacement at one time or within a one year period of more than one-half of the
members of the Board which is not approved by a majority of those individuals
who are members of the Board on the date hereof (or by those individuals who are
serving as members of the Board on any date whose nomination to the Board was
approved by a majority of the members of the Board who are members on the date
hereof), or (v) the execution by the Company of an agreement to which the
Company is a party or by which it is bound, providing for any of the events set
forth in clauses (i) through (iv) herein.

 

2



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Code” means the Internal Revenue Code of 1986.

“Common Stock” means shares of the Company’s common stock, no par value,
together with any securities into which such shares may be reclassified, whether
by merger, charter amendment or otherwise.

“Company Average Closing Price” means, as of a particular date (the “Valuation
Date”), (a) the volume weighted average of the closing prices of one share of
Common Stock as reported on Nasdaq for the twenty (20) consecutive Trading Days
up to and including the Trading Day on the third Trading Day prior to the
Valuation Date; (b) if the Common Stock is then quoted on the National
Association of Securities Dealers, Inc. OTC Bulletin Board (the “Bulletin
Board”) or such similar quotation system or association, the volume weighted
average of the closing prices of one share of Common Stock as reported on the
Bulletin Board or such other quotation system or association for the twenty
(20) consecutive Trading Days up to and including the Trading Day on the third
(3rd) Trading Day prior to the Valuation Date; or (c) if the Common Stock is not
then listed on a national stock exchange or quoted on the Bulletin Board or such
other quotation system or association, the fair market value of one share of
Common Stock as of the Valuation Date, as determined in good faith by the Board
and the Required Holders. If the Common Stock is not then listed on a national
securities exchange, the Bulletin Board or such other quotation system or
association, the Board shall respond promptly, in writing, to an inquiry by a
Holder of Note prior to the conversion of Notes hereunder as to the fair market
value of a share of Common Stock as determined by the Board. In the event that
the Board and the Required Holders are unable to agree upon the fair market
value in respect of subpart (c) hereof, the Company and the Required Holders
shall jointly select an appraiser, who is experienced in such matters. The
appraiser shall conduct a valuation of the fair market value of a share of
Common Stock and such valuation shall be the Company Average Closing Price. The
cost of such appraiser shall be borne equally by the Company (on the one hand)
and such Holders (on the other hand).

 

3



--------------------------------------------------------------------------------

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the Securities Act) of the Company, after due inquiry.

“Confidential Information” means trade secrets, confidential information and
know-how (including, but not limited to, ideas, formulae, compositions,
processes, procedures and techniques, research and development information,
computer program code, performance specifications, support documentation,
drawings, specifications, designs, business and marketing plans, and customer
and supplier lists and related information).

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Conversion Price” means the greater of (a) $1.30 per share and (b) the closing
bid price of the Common Stock on the date hereof; provided that the Conversion
Price shall be the Conversion Price as last adjusted in accordance with
Section 2.4 and in effect at the date any Note or Notes are surrendered for
conversion.

“Conversion Shares” means the shares of Common Stock issuable or issued upon the
conversion of the Notes or shares of Common Stock issuable or issued in payment
of interest on the Notes.

“Effective Date” means the date on which the initial Registration Statement is
declared effective by the SEC.

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Exchange Act” means the Securities Exchange Act of 1934 or any successor
statute, and the rules and regulations promulgated thereunder.

“Event of Default” has the meaning set forth in Section 8.

 

4



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Holder or required to be withheld or deducted from a payment to a Holder,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Holder being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Holder with respect to an applicable interest in a Note pursuant to a law
in effect on the date on which (i) such Holder acquires such interest in the
Note (other than pursuant to an assignment request by the Company under
Section 2.6 or (ii) such Holder changes its lending office, except in each case
to the extent that, pursuant to Section 2.5, amounts with respect to such Taxes
were payable either to such Holder’s assignor immediately before such Holder
became a party hereto or to such Holder immediately before it changed its
lending office, (c) Taxes attributable to such Holder’s failure to comply with
Section 2.5(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Foreign Holder” means a Holder that is not a U.S. Person.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“GAAP” means generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, in each
case as the same are applicable to the circumstances as of the date of
determination.

“Holder” or “Holders” means the Purchasers (as initial holders of the Notes) and
their respective permitted successors or assignees in whose name a Note is
registered.

“Indebtedness”, as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP, (iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed by such Person for all or any part of the deferred purchase price of
property or services, which purchase price is (a) due more than 90 days from the
date of incurrence of the obligation in respect thereof or (b) evidenced by a
note or similar written instrument, in each case, other than with respect to
service agreements entered into in the ordinary course of business, and (v) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is nonrecourse to the credit of that Person.

 

5



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Transaction Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Initial Investor” means, collectively, Cyrus Opportunities Master Fund II, Ltd,
a Cayman Islands exempted limited company, CRS Master Fund, L.P., a Cayman
Islands exempted limited partnership, Crescent 1, L.P., a Delaware limited
partnership, and Cyrus Select Opportunities Master Fund, Ltd., a Cayman Islands
exempted limited company.

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

“IRS” means the United States Internal Revenue Service.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise), or
business of the Company and its Subsidiaries taken as a whole, (ii) the
legality, validity, enforceability or binding effect of the Transaction
Documents, or (iii) the ability of the Company to perform its obligations under
the Transaction Documents.

“Material Contract” means any contract, instrument or other agreement to which
the Company or any Subsidiary is a party or by which it is bound which has been
or is required to be filed as an exhibit to the SEC Filings pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

“Maturity Date” means the fourth anniversary of the Closing Date.

“Nasdaq” means The Nasdaq Capital Market.

 

6



--------------------------------------------------------------------------------

“Notes” has the meaning set forth in the Recitals.

“Obligations” means all obligations of every nature of each the Company and its
Subsidiaries from time to time owed to the Holders or any of them under the
Transaction Documents, whether for principal, interest, fees, expenses,
indemnification or otherwise.

“Other Connection Taxes” means, with respect to any Holder, Taxes imposed as a
result of a present or former connection between such Holder and the
jurisdiction imposing such Tax (other than connections arising from such Holder
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Transaction
Document, or sold or assigned an interest in any Transaction Document or Note).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.6).

“Participant” has the meaning set forth in Section 10.2.

“Participant Register” has the meaning set forth in Section 10.2.

“Permitted Encumbrances” means the following types of Liens:

(i) Liens granted to Silicon Valley Bank to secure obligations of the Company
under the SVB Credit Agreement and any extension, renewal or refinancing of such
obligations permitted hereunder;

(ii) Liens existing on the Closing Date disclosed to the Purchasers in writing;

(iii) Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which the Company maintains adequate reserves on its books, provided that no
notice of any such Lien has been filed or recorded under the Code;

(iv) purchase money Liens (i) on equipment acquired or held by the Company
incurred for financing the acquisition of the equipment securing no more than
One Hundred Thousand ($100,000.00) in the aggregate amount outstanding, or
(ii) existing on equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the equipment;

(v) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to inventory, securing liabilities in the aggregate amount not
to exceed One Hundred Thousand Dollars ($100,000.00) and which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;

 

7



--------------------------------------------------------------------------------

(vi) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(vii) Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (i) through (vi), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

(viii) leases or subleases of real property granted in the ordinary course of
the Company’s business (or, if referring to another Person, in the ordinary
course of such Person’s business), and leases, subleases, non-exclusive licenses
or sublicenses of personal property (other than intellectual property) granted
in the ordinary course of the Company’s business (or, if referring to another
Person, in the ordinary course of such Person’s business);

(ix) (i) non-exclusive licenses of Intellectual Property granted to third
parties in the ordinary course of business, and (ii) exclusive licenses of
intellectual property in exchange for fair value as reasonably determined by the
Company’s Board of Directors;

(x) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Section 8.8;

(xi) Liens in favor of other financial institutions arising in connection with
the Company’s deposit and/or securities accounts held at such institutions; and

(xii) deposits to secure the performance of bids, tenders, trade contracts
(other than for borrowed money), leases, government contracts, statutory
obligations, surety, stay, customs and appeal bonds, performance and return of
money bonds and other obligations of a like nature incurred in the ordinary
course of business;

(xiii) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, licenses, encroachments, protrusions and other similar charges or
encumbrances or minor title deficiencies incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary course of business;

(xiv) any interest or title of a lessor under any operating lease entered into
by the Company or any of its Subsidiaries in the ordinary course of its business
and covering only the assets so leased;

(xv) deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers;

 

8



--------------------------------------------------------------------------------

(xvi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of custom duties in connection with the importation of
goods;

(xvii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(xviii) Liens on assets of foreign Subsidiaries securing Indebtedness otherwise
permitted under Section 7.12 pursuant to clause (x) of the definition of
Permitted Indebtedness;

(xix) the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases or consignment of goods; and

(xx) Liens not otherwise permitted by Section 7.15 so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds Two Hundred Thousand Dollars
($200,000) at any one time.

“Permitted Indebtedness” means:

(i) the Obligations;

(ii) Indebtedness existing on the Closing Date disclosed to the Purchasers in
writing, including any Indebtedness disclosed in the SEC Filings or any
financial statements furnished to the Purchasers;

(iii) Subordinated Indebtedness to the extent subordinated on terms acceptable
to the Purchasers;

(iv) unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;

(v) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(vi) Indebtedness secured by Liens permitted under clauses (i) and (iii) of the
definition of Permitted Encumbrances;

(vii) Indebtedness of the Company to any Subsidiary whose stock is pledged to
secure the Obligations;

(viii) Indebtedness of any Person that is acquired or merged with or into or
consolidated with the Company or any of its Subsidiaries (and not created in
anticipation or contemplation thereof) and existing on the date of such
acquisition, merger or consolidation, provided that such Indebtedness shall not
exceed in the aggregate Two Hundred Thousand Dollars ($200,000.00) at any time
outstanding;

 

9



--------------------------------------------------------------------------------

(ix) Indebtedness owing to sureties arising from bid, performance or surety
bonds or letters of credit supporting such bid, performance or surety
obligations issued on behalf of the Company as support for, among other things,
contracts with customers;

(x) Indebtedness of foreign Subsidiaries in an aggregate principal amount not to
exceed One Hundred Fifty Thousand Dollars ($150,000.00);

(xi) Indebtedness of the Company and any of its domestic Subsidiaries in an
aggregate principal amount not to exceed Two Hundred and Fifty Thousand Dollars
($250,000.00);

(xii) extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (i) through (xi) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon the Company or its Subsidiary, as the case
may be; and

(xiii) obligations of the Company under the SVB Credit Agreement and any
extension, renewal or refinancing of the obligations thereunder so long as the
aggregate principal amount is not increased to an amount in excess of
$8,000,000, the interest rate margin applicable thereto is not increased by more
than 200 basis points in excess of the maximum interest rate margin permitted by
the SVB Credit Agreement and the terms thereof are not materially more
burdensome to the Company or its Subsidiaries.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Plan of Distribution” has the meaning set forth in the Registration Rights
Agreement.

“Purchase Price” means Thirteen Million Two Hundred Fifty Thousand Dollars
($13,250,000).

“Register” has the meaning set forth in Section 10.1.

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

“Regulation D” has the meaning set forth in the Recitals.

 

10



--------------------------------------------------------------------------------

“Required Holders” means the Holders holding a majority of the Common Stock
issued or issuable upon conversion of all of the then outstanding Notes (as
determined on an as-converted basis).

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Company now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class, (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of Company now or hereafter
outstanding, (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of Company now or hereafter outstanding, and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness
except in accordance with the subordination provisions relating thereto.

“SEC” has the meaning set forth in the Recitals.

“SEC Filings” has the meaning set forth in Section 4.6.

“Securities Act” has the meaning set forth in the Recitals.

“Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

“Subordinated Indebtedness” means any Indebtedness of the Company or any of its
Subsidiaries incurred from time to time and subordinated in right of payment to
the Obligations.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

 

11



--------------------------------------------------------------------------------

“SVB Credit Agreement” means that certain Loan and Security Agreement dated as
of August 9, 2011 between Silicon Valley Bank, a California corporation, and the
Company.

“Tandberg Litigation” means the following patent infringement lawsuit: Overland
Storage, Inc. v. Tandberg Data GmbH and Tandberg Data Corp., Case
No. 3:12-cv-01604, which was filed in June 2012 in the United States District
Court for the Southern District of California.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Trading Day” means a day on which New York Stock Exchange is open for business.

“Transaction Documents” means this Agreement, the Notes, the Stock Pledges, and
the Registration Rights Agreement, each as amended, restated, modified or
supplemented from time to time.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.5(g)(ii)(B)(iii).

2. Purchase and Sale of the Notes; Interest; Repayment; Conversion.

2.1 Purchase and Sale of the Notes. Subject to the terms and conditions of this
Agreement, on the Closing Date (as defined below), the Purchasers shall
severally, and not jointly, purchase, and the Company shall sell and issue to
the Purchasers, the principal amount of the Notes in the respective amounts set
forth opposite each such Purchaser’s name on the signature pages attached hereto
in exchange for such Purchaser’s payment to the Company of such Purchaser’s pro
rata portion of the Purchase Price of the Notes as specified in Section 3.

2.2 Interest.

(i) The Notes shall bear interest on the unpaid principal amount thereof from
the Closing Date through the date of repayment at the rate of 8.0% simple
interest per annum (subject to adjustment pursuant to the terms hereof, the
“Interest Rate”), payable semi-annually in arrears on the last Business Day of
each applicable fiscal quarter of the Company beginning with the first full
fiscal quarter of the Company following the fiscal quarter in which the Closing
occurs; provided, however, that while any Event of Default exists, the Interest
Rate (after as well as before entry of judgment thereon to the extent permitted
by law) shall automatically, from and after the date of occurrence of such Event
of Default, increase to a rate per annum equal to 11.0%.

 

12



--------------------------------------------------------------------------------

(ii) Interest under clause (i) shall be computed on the basis of a 365-day or
366-day year, as the case may be, in each case for the actual number of days
elapsed in the period during which it accrues. In computing interest on the
principal of any Note, the date on which the Closing Date occurs shall be
included and the date of payment of such principal amount shall be excluded.

(iii) Interest shall be payable either entirely in cash or shares of Common
Stock, at the option of the Company; provided that at any time that the Initial
Investor holds 20% or more of the then outstanding Common Stock, the Initial
Investor (and not the Company) shall have the option to determine whether the
applicable interest payment payable to the Initial Investor during such time is
payable in cash or Common Stock. The number of shares of Common Stock issued
pursuant to this Section 2.2(iii) pursuant to any Holder shall be determined by
dividing the amount of interest due to such Holder by the Company Average
Closing Price with such interest payment due date as the Valuation Date (rounded
down to the nearest whole share). The payment of cash or the issuance of shares
of Common Stock to the Holders hereunder shall in all cases be made on the due
date for such interest payment.

(iv) Notwithstanding the foregoing provisions of this Section 2.2, in no event
shall the rate of interest payable by the Company with respect to any Note
exceed the maximum rate of interest permitted to be charged under applicable
law.

2.3 Repayment.

(i) The unpaid principal amount of the Notes, all accrued and unpaid interest,
and all other amounts owed in connection with the Notes shall be paid in full no
later than the Maturity Date.

(ii) In the event that, prior to **, (a) a judgment is entered in the BDT
Litigation or (b) the BDT Litigation is settled, or otherwise resolved, the
Company may, at its option by written notice delivered to the Purchasers within
30 days after the receipt by the Company of any cash payable in respect of such
judgment, order, settlement or resolution, prepay the Notes in an amount equal
to the lesser of (x) the amount of the cash received by the Company pursuant to
such judgment, order, settlement or resolution and (y) fifty percent (50%) of
the original principal amount of the Notes originally issued hereunder together
with accrued and unpaid interest thereon, in each case in consideration for the
payment of an amount equal to $2.00 (as adjusted from time to time for stock
splits, stock dividends, subdivisions, combinations, reclassifications,
recapitalizations and the like) times the number of shares of Common Stock into
which such principal and accrued and unpaid interest being prepaid are
convertible as of the date of such prepayment. Other than as set forth in the
immediately preceding sentence, the Notes may not be voluntarily prepaid.

 

** Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

13



--------------------------------------------------------------------------------

(iii) If the Notes are accelerated following the occurrence of an Event of
Default pursuant to Section 8 hereof, then the Company, in addition to any other
amounts which may be due and owing hereunder, shall immediately pay to the
Holders, in accordance with their pro rata shares thereof, the unpaid principal
amount of the Notes, all accrued and unpaid interest, and all other amounts owed
in connection with the Notes.

(iv) All payments in respect of the Notes shall be paid to the Holders on a pro
rata basis. Except as expressly set forth herein, all payments made on account
of the Notes shall be applied first to the payment of any costs of enforcement
then due hereunder, second to the payment of accrued and unpaid interest then
due hereunder, and the remainder, if any, shall be applied to the unpaid
principal balance of the Notes. The Company’s obligations under the Notes shall
be paid without deduction, set off or recoupment and are absolute and
irrevocable.

2.4 Conversion.

(i) Any Holder may elect to convert all or a portion of the outstanding
principal amount of such Holder’s Note into that number of fully paid and
nonassessable whole shares of Common Stock (subject to the limitations set forth
in Section 2.4(xi)) as is obtained by dividing the principal amount of the Note
to be converted by the Conversion Price (as adjusted pursuant to this
Section 2.4), rounded down to the nearest whole share.

(ii) Such rights of conversion shall be exercised by the Holder by surrender of
the Note or Notes representing the principal amount to be converted to the
Company at its principal office (or such other office or agency of the Company
as the Company may designate by notice in writing to the Holders of the Notes)
at any time during its usual business hours on the date set forth in such
notice, together with a properly completed notice of conversion in the form
attached hereto as Exhibit B with a statement of the name or names (with
address), subject to compliance with applicable laws to the extent such
designation shall involve a transfer, in which the certificate or certificates
for shares of Common Stock, shall be issued. Such conversion shall be deemed to
have been effected and the Conversion Price shall be determined as of the close
of business on the date on which such written notice shall have been received by
the Company and the Note or Notes representing the principal amount to be
converted shall have been surrendered as aforesaid.

(iii) Upon any conversion of the Notes, the Company shall pay to the holders of
such Notes in cash or Common Stock (at the option of the Company or the Initial
Investor, determined in the same manner set forth in Section 2.2(iii) above) all
accrued and unpaid interest to the date of conversion.

(iv) No fractional shares shall be issued upon conversion of any Note into
Common Stock. In lieu of any fractional share of Common Stock issuable upon
conversion of the Notes into Common Stock, the Company shall pay to the
converting Holder an amount in cash equal to the product obtained by multiplying
the Company Average Closing Price of one share of Common Stock as of the date of
conversion by the fractional share interest to which such Holder would otherwise
be entitled.

 

14



--------------------------------------------------------------------------------

(v) In case the principal amount represented by the Note or Notes surrendered
pursuant to Section 2.4(ii) exceeds the principal amount converted, the Company
shall upon such conversion, execute and deliver to the Holder thereof at the
expense of the Company, a new Note for the principal amount represented by the
Note or Notes surrendered which is not to be converted.

(vi) If the Company shall, at any time or from time to time while any of the
Notes are outstanding, pay a dividend or make a distribution on its Common Stock
in shares of Common Stock, subdivide its outstanding shares of Common Stock into
a greater number of shares or combine its outstanding shares of Common Stock
into a smaller number of shares or issue by reclassification of its outstanding
shares of Common Stock any shares of its capital stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then the Conversion Price in effect
immediately prior to the date upon which such change shall become effective
shall be adjusted by multiplying such Conversion Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such change and the denominator of which shall be the
number of shares of Common Stock outstanding immediately after giving effect to
such change.

(vii) If any capital reorganization or reclassification of the capital stock of
the Company, consolidation or merger of the Company with another corporation in
which the Company is not the survivor, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation shall be
effected (in each case other than a Change in Control or Event of Default),
then, as a condition of such reorganization or reclassification, consolidation,
merger, sale, transfer or other disposition, lawful and adequate provision shall
be made whereby each Holder of a Note or Notes shall thereafter have the right
to receive, upon the basis and upon the terms and conditions specified herein
and in lieu of the Conversion Shares immediately theretofore receivable upon the
conversion of such Note or Notes, such shares of stock, securities or assets as
would have been issuable or payable with respect to or in exchange for a number
of Conversion Shares equal to the number of Conversion Shares immediately
theretofore issuable upon conversion of the Notes, had such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition not
taken place, and in any such case appropriate provision shall be made with
respect to the rights and interests of such holder to the end that the
provisions hereof (including without limitation provisions for adjustment of the
Conversion Price) shall thereafter be applicable, as nearly equivalent as may be
practicable in relation to any shares of stock, securities or assets thereafter
deliverable upon the exercise of such conversion rights. The Company shall not
effect any such consolidation, merger, sale, transfer or other disposition
unless prior to or simultaneously with the consummation thereof the successor
corporation (if other than the Company) resulting from such consolidation or
merger, or the corporation purchasing or otherwise acquiring such assets or
other appropriate corporation or entity shall assume the obligation to deliver
to the Holders of the Notes such shares of stock, securities or assets as, in
accordance with the foregoing provisions, such holders may be entitled to
receive, and the other obligations hereunder.

 

15



--------------------------------------------------------------------------------

(viii) In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets, or subscription
rights or warrants, the Conversion Price to be in effect after such payment date
shall be determined by multiplying the Conversion Price in effect immediately
prior to such payment date by a fraction, the numerator of which shall be the
total number of shares of Common Stock outstanding multiplied by the Company
Average Closing Price per share of Common Stock immediately prior to such
payment date, less the fair market value (as mutually determined by the Board
and the Required Holders) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Company Average Closing Price per share of Common Stock immediately
prior to such payment date.

(ix) An adjustment to the Conversion Price shall become effective immediately
after the payment date in the case of each dividend or distribution and
immediately after the effective date of each other event which requires an
adjustment. In the event that, as a result of an adjustment made pursuant to
this Section 2.4, Holders of the Notes shall become entitled to receive any
shares of capital stock of the Company other than shares of Common Stock, the
number of such other shares so receivable upon the conversion of the Notes shall
be subject thereafter to adjustment from time to time in a manner and on terms
as nearly equivalent as practicable to the provisions with respect to the
Conversion Shares contained herein.

(x) Upon any adjustment of the Conversion Price, then, and in each such case the
Company shall give written notice thereof by first class mail, postage prepaid,
addressed to each Holder of the Notes, which notice shall state the Conversion
Price resulting from such adjustment, setting forth in reasonable detail the
method of calculation and the facts upon which such calculation is based.

(xi) Notwithstanding anything to the contrary contained in this Section 2.4, the
number of Conversion Shares that may be acquired by any Holder of a Note upon
the conversion of its Notes shall be limited to the extent necessary to ensure
that, following such exercise (or other issuance), the total number of shares of
Common Stock then beneficially owned by such Holder and its Affiliates and any
other Persons whose beneficial ownership of Common Stock would be aggregated
with the Holder’s for purposes of Section 13(d) of the Exchange Act does not
exceed 19.99% of the total number of shares of Common Stock issued and
outstanding (including for such purposes the shares of Common Stock issuable
upon such conversion). For such purposes, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder.

(xii) On the first Trading Day immediately following the date that the closing
bid price of the Common Stock as reported on Nasdaq exceeds two (2) times the
Conversion Price for ten (10) consecutive Trading Days, each Note shall
automatically convert into such number of fully paid and nonassessable whole
shares of Common Stock (subject to the limitations set forth in Section 2.4(xi)
above) as is obtained by multiplying the principal amount of such Note by the
Conversion Price (as adjusted pursuant to this Section 2.4), rounded down to the
nearest whole share.

 

16



--------------------------------------------------------------------------------

(xiii) At any such time as (a) a majority of the Notes issued pursuant to this
Agreement have converted into shares of Common Stock pursuant to the terms
hereof (excluding for the purposes of such calculation all Notes converted
pursuant to Section 2.3(ii)) or (b) the holders of a majority of the then
outstanding Notes elect to convert their Notes, then all remaining outstanding
Notes shall automatically convert into such number of full paid and
nonassessable whole shares of Common Stock (subject to the limitations set forth
in Section 2.4(xi) above) as is obtained by multiplying the principal amount of
such Note plus any accrued but unpaid interest thereon by the Conversion Price
(as adjusted pursuant to this Section 2.4), rounded down to the nearest whole
share.

2.5. Taxes.

(a) Defined Terms. For purposes of this Section 2.5, the term “applicable law”
includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Company under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of the Company)
requires the deduction or withholding of any Tax from any such payment by the
Company, then the Company shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Company shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Holder receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Company. The Company shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.

(d) Indemnification by the Company. The Company shall indemnify each Holder,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Holder or required to be withheld or deducted from a payment to such Holder and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Company by a Holder shall be conclusive absent
manifest error.

(e) Reserved.

 

17



--------------------------------------------------------------------------------

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Company to a Governmental Authority pursuant to this Section 2.5, the
Company shall deliver to the applicable Holder(s) the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Holders.

(g) Status of Holders. (i) Any Holder that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Transaction
Document shall deliver to the Company, at the time or times reasonably requested
by the Company, such properly completed and executed documentation reasonably
requested by the Company as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Holder, if
reasonably requested by the Company, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Company as will
enable the Company to determine whether or not such Holder is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.5(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Holder’s reasonable judgment such completion, execution or submission would
subject such Holder to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Holder.

(ii) Without limiting the generality of the foregoing,

(A) any Holder that is a U.S. Person shall deliver to the Company on or prior to
the date on which such Holder becomes a Holder under this Agreement (and from
time to time thereafter upon the reasonable request of the Company), executed
originals of IRS Form W-9 certifying that such Holder is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Holder shall, to the extent it is legally entitled to do so,
deliver to the Company (in such number of copies as shall be requested by the
Company) on or prior to the date on which such Foreign Holder becomes a Holder
under this Agreement (and from time to time thereafter upon the reasonable
request of the Company), whichever of the following is applicable:

(i) in the case of a Foreign Holder claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

 

18



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Holder claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
reasonably acceptable to the Company to the effect that such Foreign Holder is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Holder is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate in form reasonably acceptable to the Company,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Holder is a partnership and one or
more direct or indirect partners of such Foreign Holder are claiming the
portfolio interest exemption, such Foreign Holder may provide a U.S. Tax
Compliance Certificate in form reasonably acceptable to the Company on behalf of
each such direct and indirect partner;

(C) any Foreign Holder shall, to the extent it is legally entitled to do so,
deliver to the Company (in such number of copies as shall be requested by the
Company) on or prior to the date on which such Foreign Holder becomes a Holder
under this Agreement (and from time to time thereafter upon the reasonable
request of the Company), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Company to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Holder under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Holder were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Holder shall deliver to the Company at the time or times prescribed by law and
at such time or times reasonably requested by the Company such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company as may be necessary for the Company to
comply with its obligations under FATCA and to determine that such Holder has
complied with such Holder’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Holder agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company in writing of its legal
inability to do so.

 

19



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.5 (including by
the payment of additional amounts pursuant to this Section 2.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.5 shall survive the
assignment of rights by, or the replacement of, a Holder and the repayment,
satisfaction or discharge of all Obligations.

2.6. Mitigation Obligations; Replacement of Holders.

(a) Designation of a Different Lending Office. If any Holder requires the
Company to pay any Indemnified Taxes or additional amounts to any Holder or any
Governmental Authority for the account of any Holder pursuant to Section 2.5,
then such Holder shall (at the request of the Company) use reasonable efforts to
designate a different lending office for funding or booking its Notes hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Holder, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 2.5
in the future, and (ii) would not subject such Holder to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Holder.

(b) Replacement of Holders. If the Company is required to pay any Indemnified
Taxes or additional amounts to any Holder or any Governmental Authority for the
account of any Holder pursuant to Section 2.5 and, in each case, such Holder has
declined or is unable to designate a different lending office in accordance with
Section 2.6(a), then the Company may, at its sole expense and effort, thirty
(30) days following notice to such Holder, (i) redeem the Notes of such Holder
in full at 100% of the principal amount being redeemed or (ii) require such
Holder to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.1), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 2.5) and obligations under this Agreement and the related Transaction
Documents to a permitted assignee that shall assume such obligations (which
assignee may be another Holder, if a Holder accepts such assignment); provided
that:

 

20



--------------------------------------------------------------------------------

(x) such Holder shall have received payment of an amount equal to the
outstanding principal of its Notes, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Transaction
Documents from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (as applicable);

(y) in the case of any assignment, such assignment will result in a reduction in
such payments thereafter; and

(z) in the case of any assignment, such assignment does not conflict with
applicable law.

A Holder shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Holder or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

3. Closing. Upon confirmation that the conditions to closing specified in
Sections 6.1 and 6.2 have been satisfied or duly waived, the Company shall
deliver to each Purchaser Notes, issued in such name or names as each Purchaser
may designate, in the aggregate principal amount set forth opposite such
Purchaser’s name on the signature pages attached hereto (in such denomination or
denominations as such Purchaser may designate) with instructions that such Notes
are to be held for release to the Purchasers only upon payment in full of the
Purchase Price to the Company by all Purchasers. Upon such receipt by the
Purchasers of the Notes, each Purchaser shall promptly, but no more than one
(1) Business Day thereafter, cause a wire transfer in same day funds to be sent
to the account of the Company as instructed in writing by the Company, in an
amount representing such Purchaser’s pro rata portion of the Purchase Price as
set forth opposite such Purchaser’s name on the signature pages to this
Agreement. On the date (the “Closing Date”) the Company receives payment in full
of the Purchase Price from all Purchasers, the Notes shall be released to such
Purchasers (the “Closing”). If the Company does not receive the payment in full
of the Purchase Price from all Purchasers, the Closing shall not be effected and
the Company shall, within one (1) Business Day, return the Purchase Price to
each of the Purchasers. The Closing of the purchase and sale of the Notes shall
take place at the offices of O’Melveny & Myers LLP, 2756 Sand Hill Road, Menlo
Park, California 94025, or at such other location and on such other date as the
Company and the Purchasers shall mutually agree.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchasers that:

4.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own or lease its properties, in each case as described in the
SEC Filings. Each of the Company and its Subsidiaries is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
makes such qualification or leasing necessary unless the failure to so qualify
has not had and could not reasonably be expected to have a Material Adverse
Effect.

 

21



--------------------------------------------------------------------------------

4.2 Authorization. The Company has the corporate power and authority to enter
into this Agreement and has taken all requisite action on its part, its
officers, directors and shareholders necessary for (i) the authorization,
execution and delivery of the Transaction Documents, (ii) the authorization of
the performance of all obligations of the Company hereunder or thereunder, and
(iii) the authorization, issuance (or reservation for issuance) and delivery of
the Conversion Shares upon exercise of the conversion of the Notes. The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally and to general equitable principles.

4.3 Capitalization. The Company has duly and validly authorized capital stock as
set forth in the SEC Filings and in the Amended and Restated Articles of
Incorporation of the Company, as amended and as in effect as of the Closing Date
(the “Articles of Incorporation”). All of the issued and outstanding shares of
the Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights and were issued in full
compliance with applicable state and federal securities law and any rights of
third parties. Except as described in the SEC Filings, all of the issued and
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued and are fully paid, nonassessable and free of pre-emptive
rights, were issued in full compliance with applicable state and federal
securities law and any rights of third parties and are owned by the Company,
beneficially and of record, subject to no lien, encumbrance or other adverse
claim. Except as described in the SEC Filings, no Person is entitled to
pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company. Except as described in the SEC Filings, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company or any of
its Subsidiaries is or may be obligated to issue any equity securities of any
kind and except as contemplated by this Agreement, neither the Company nor any
of its Subsidiaries is currently in negotiations for the issuance of any equity
securities of any kind. Except as described in the SEC Filings and except for
the Registration Rights Agreement, there are no voting agreements, buy-sell
agreements, option or right of first purchase agreements or other agreements of
any kind among the Company and any of the securityholders of the Company
relating to the securities of the Company held by them. Except as described in
the SEC Filings and except as provided in the Registration Rights Agreement, no
Person has the right to require the Company to register any securities of the
Company under the Securities Act, whether on a demand basis or in connection
with the registration of securities of the Company for its own account or for
the account of any other Person.

 

22



--------------------------------------------------------------------------------

Except as described in the SEC Filings, the issuance and sale of the Notes
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other Person (other than the Holders) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.

Except as described in the SEC Filings, the Company does not have outstanding
shareholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.

4.4 Valid Issuance. Upon the due conversion of the Notes in accordance with
Section 2.4, the Conversion Shares will be validly issued, fully paid and
nonassessable, and shall be free and clear of all encumbrances and restrictions,
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws. The Company has reserved a sufficient
number of shares of Common Stock for issuance of the Conversion Shares upon the
due conversion of the Notes, free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws.

4.5 Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Notes require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods. Subject to the accuracy of the representations and
warranties of each Purchaser set forth in Section 5, the Company has taken all
action necessary to exempt the issuance and sale of the Notes, the issuance of
the Conversion Shares upon the due conversion of the Notes and the other
transactions contemplated by the Transaction Documents from the provisions of
any shareholder rights plan or other “poison pill” arrangement, any
anti-takeover, business combination or control share law or statute binding on
the Company or to which the Company or any of its assets and properties may be
subject and any provision of the Articles of Incorporation or the Company’s
Amended and Restated Bylaws, as amended and as in effect as of the Closing Date
(the “Bylaws”), that is or could reasonably be expected to become applicable to
the Holders as a result of the transactions contemplated hereby, including,
without limitation, the issuance of the Notes and the ownership, disposition or
voting of the Notes by the Holders or the exercise of any right granted to the
Holders pursuant to this Agreement or the other Transaction Documents.

4.6 Delivery of SEC Filings; Business. The Company has made available to the
Purchasers through the EDGAR system, true and complete copies of the Company’s
most recent Annual Report on Form 10-K for the fiscal year ended July 1, 2012
(as amended prior to the date of this Agreement, the “10-K”), and all other
reports filed by the Company pursuant to Sections 13(a), 13(e), 14 and 15(d) of
the Exchange Act since the filing of the 10-K and during the twelve (12) months
preceding the date of this Agreement (collectively, the “SEC Filings”). The SEC
Filings are the only filings required of the Company pursuant to the Exchange
Act for such period. The Company and its Subsidiaries are engaged in all
material respects only in the business described in the SEC Filings and the SEC
Filings contain a complete and accurate description in all material respects of
the business of the Company and its Subsidiaries, taken as a whole.

 

23



--------------------------------------------------------------------------------

4.7 Use of Proceeds. The net proceeds of the sale of the Notes hereunder shall
be used by the Company for working capital and general corporate purposes;
provided, however, that in no event shall the Company use the net proceeds of
the sale of the Notes hereunder to pay a dividend or make a distribution in cash
to holders of Common Stock.

4.8 No Material Adverse Change. Since July 1, 2012, except as described in the
SEC Filings, there has not been:

(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2012 (the “10-Q”), except for changes in the ordinary course of
business which have not had and could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate;

(ii) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

(iii) any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;

(iv) any waiver, not in the ordinary course of business, by the Company or any
Subsidiary of a material right or of a material debt owed to it;

(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company or a Subsidiary, except in the ordinary course
of business and which is not material to the assets, properties, financial
condition, operating results or business of the Company and its Subsidiaries
taken as a whole (as such business is presently conducted and as it is proposed
to be conducted);

(vi) any change or amendment to the Articles of Incorporation (other than in
connection with the transactions contemplated hereby) or Bylaws, or material
change to any material contract or arrangement by which the Company or any
Subsidiary is bound or to which any of their respective assets or properties is
subject;

(vii) any material labor difficulties or labor union organizing activities with
respect to employees of the Company or any Subsidiary;

(viii) any material transaction entered into by the Company or a Subsidiary
other than in the ordinary course of business;

 

24



--------------------------------------------------------------------------------

(ix) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company or any Subsidiary;

(x) the loss or, to the Company’s Knowledge, threatened loss of any customer
which has had or could reasonably be expected to have a Material Adverse Effect;
or

(xi) any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

4.9 SEC Filings; S-3 Eligibility.

(a) At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the Exchange Act and did not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.

(b) Each registration statement and any amendment thereto filed by the Company
since January 1, 2009 pursuant to the Securities Act and the rules and
regulations thereunder, as of the date such statement or amendment became
effective, complied as to form in all material respects with the Securities Act
and did not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein not misleading; and each prospectus filed pursuant to
Rule 424(b) under the Securities Act, as of its issue date and as of the closing
of any sale of securities pursuant thereto did not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements made therein, in the light
of the circumstances under which they were made, not misleading.

(c) The Company meets the issuer eligibility requirements of General Instruction
I.A of Form S-3 to register the Registrable Securities (as such term is defined
in the Registration Rights Agreement) for sale by the Holders as contemplated by
the Registration Rights Agreement.

4.10 No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Notes will not (i) conflict with or result in a breach or violation
of (a) any of the terms and provisions of, or constitute a default under the
Articles of Incorporation or the Bylaws (true and complete copies of which have
been made available to the Purchasers through the EDGAR system), or (b) any
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company, any Subsidiary
or any of their respective assets or properties, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien, encumbrance
or other adverse claim upon any of the properties or assets of the Company or
any Subsidiary or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, except in the case of clauses (i)(b) and (ii) above, such
as could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

 

25



--------------------------------------------------------------------------------

4.11 Tax Matters. The Company and each Subsidiary has prepared and filed (or
filed applicable extensions therefore) all tax returns required to have been
filed by the Company or such Subsidiary with all appropriate governmental
agencies and paid all taxes shown thereon or otherwise owed by it, other than
any such taxes which the Company or any Subsidiary are contesting in good faith
and for which adequate reserves have been provided and reflected in the
Company’s financial statements included in the SEC Filings. The charges,
accruals and reserves on the books of the Company in respect of taxes for all
fiscal periods are adequate in all material respects, and there are no material
unpaid assessments against the Company or any Subsidiary nor, to the Company’s
Knowledge, any basis for the assessment of any additional taxes, penalties or
interest for any fiscal period or audits by any federal, state or local taxing
authority except for any assessment which is not material to the Company and its
Subsidiaries, taken as a whole. All taxes and other assessments and levies that
the Company or any Subsidiary is required to withhold or to collect for payment
have been duly withheld and collected and paid to the proper governmental entity
or third party when due, other than any such taxes which the Company or any
Subsidiary are contesting in good faith and for which adequate reserves have
been provided and reflected in the Company’s financial statements included in
the SEC Filings. There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened in writing against the Company or any Subsidiary or any of
their respective assets or property. Except as described in the SEC Filings,
there are no outstanding tax sharing agreements or other such arrangements
between the Company and any Subsidiary or other corporation or entity.

4.12 Title to Properties. Except as disclosed in the SEC Filings, the Company
and each Subsidiary has good and marketable title to all real properties and all
other properties and assets (excluding Intellectual Property assets which are
the subject of Section 4.15) owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in the SEC Filings, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.

4.13 Certificates, Authorities and Permits. The Company and each Subsidiary
possess adequate certificates, authorities or permits issued by appropriate
governmental agencies or bodies necessary to conduct the business now operated
by it, except to the extent failure to possess such certificates, authorities or
permits could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate, and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that, if determined adversely to the
Company or such Subsidiary, could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate.

 

26



--------------------------------------------------------------------------------

4.14 Labor Matters.

(a) Except as set forth in the SEC Filings, the Company is not a party to or
bound by any collective bargaining agreements or other agreements with labor
organizations. The Company has not violated in any material respect any laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.

(b)(i) There are no labor disputes existing, or to the Company’s Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company’s employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company’s Knowledge, threatened before the National Labor Relations Board
or any other federal, state or local labor commission relating to the Company’s
employees, (iii) no demand for recognition or certification heretofore made by
any labor organization or group of employees is pending with respect to the
Company and (iv) to the Company’s Knowledge, the Company enjoys good labor and
employee relations with its employees and labor organizations.

(c) The Company is, and at all times has been, in compliance with all applicable
laws respecting employment (including laws relating to classification of
employees and independent contractors) and employment practices, terms and
conditions of employment, wages and hours, and immigration and naturalization,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate. There are no claims
pending against the Company before the Equal Employment Opportunity Commission
or any other administrative body or in any court asserting any violation of
Title VII of the Civil Rights Act of 1964, the Age Discrimination Act of 1967,
42 U.S.C. §§ 1981 or 1983 or any other federal, state or local law, statute or
ordinance barring discrimination in employment.

(d) To the Company’s Knowledge, the Company has no liability for the improper
classification by the Company of its employees as independent contractors or
leased employees prior to the Closing.

4.15 Intellectual Property. The Company and the Subsidiaries own, or have
obtained valid and enforceable licenses for, or other rights to use, the
Intellectual Property necessary for the conduct of the business of the Company
and the Subsidiaries as currently conducted and as described in the SEC Filings
as being owned or licensed by them, except where the failure to own, license or
have such rights could not reasonably be expected to result in a Material
Adverse Effect, individually or in the aggregate. Except as described in the SEC
Filings, (i) to the Company’s Knowledge, there are no third parties who have or
will be able to establish rights to any Intellectual Property, except for the
ownership rights of the owners of the Intellectual Property which is licensed to
the Company as described in the SEC Filings or where such rights could not
reasonably be expected to result in a Material Adverse Effect, individually or
in the aggregate; (ii) there is no pending or, to the Company’s Knowledge,
threat of any, action, suit, proceeding or claim by others challenging the
Company’s or any Subsidiary’s rights in or to, or the validity, enforceability,
or scope of, any Intellectual Property owned by or licensed to the Company or
any Subsidiary or claiming that the use of any Intellectual Property by the
Company or any Subsidiary in their respective businesses as currently conducted
infringes, violates or otherwise conflicts with the intellectual property rights
of any third party; and (iii) to the Company’s Knowledge, the use by the Company
or any Subsidiary of any Intellectual Property by the Company or any Subsidiary
in their respective businesses as currently conducted does not infringe, violate
or otherwise conflict with the intellectual property rights of any third party.

 

27



--------------------------------------------------------------------------------

4.16 Environmental Matters. To the Company’s Knowledge, neither the Company nor
any Subsidiary is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), owns or
operates any real property contaminated with any substance that is subject to
any Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to the Company’s Knowledge,
threatened investigation that might lead to such a claim.

4.17 Litigation. There are no pending actions, suits or proceedings against or
affecting the Company, its Subsidiaries or any of its or their properties; and
to the Company’s Knowledge, no such actions, suits or proceedings are
threatened, except (i) as described in the SEC Filings or (ii) any such
proceeding, which if resolved adversely to the Company or any Subsidiary, could
not reasonably be expected to have a Material Adverse Effect, individually or in
the aggregate. Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or since January 1, 2005 has been the subject of any action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
Company’s Knowledge, there is not pending or contemplated, any investigation by
the SEC involving the Company or any current or former director or officer of
the Company. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Securities Act or the Exchange Act.

4.18 Financial Statements. The financial statements included in each SEC Filing
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the consolidated financial position of the
Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except as may be disclosed
therein or in the notes thereto, and, in the case of quarterly financial
statements, as permitted by Form 10-Q under the Exchange Act). Except as set
forth in the SEC Filings filed prior to the date of this Agreement, neither the
Company nor any of its Subsidiaries has incurred any liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.

 

28



--------------------------------------------------------------------------------

4.19 Insurance Coverage. The Company and each Subsidiary maintains in full force
and effect insurance coverage that is customary for comparably situated
companies for the business being conducted and properties owned or leased by the
Company and each Subsidiary.

4.20 Compliance with Nasdaq Continued Listing Requirements. Except as disclosed
in the SEC Filings, (a) the Company is in compliance with applicable Nasdaq
continued listing requirements, (b) there are no proceedings pending or, to the
Company’s Knowledge, threatened against the Company relating to the continued
listing of the Common Stock on Nasdaq, and (c) the Company has not received any
currently pending notice of the delisting of the Common Stock from Nasdaq.

4.21 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or a Purchaser for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company other than the
Company’s obligation to reimburse the fees and expenses of the lenders and the
administrative agent pursuant to the SVB Credit Agreement.

4.22 No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Notes.

4.23 No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 5, neither the Company nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, which are or will be integrated with
this offering of the Notes hereunder in a manner that would adversely affect
reliance by the Company on Section 4(2) of the Securities Act for the exemption
from registration for the transactions contemplated hereby or would require
registration of the Securities under the Securities Act.

4.24 Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 5, the offer and sale of the Notes to the
Purchasers as contemplated hereby is exempt from the registration requirements
of the Securities Act.

4.25 Questionable Payments. Neither the Company nor any of its Subsidiaries nor,
to the Company’s Knowledge, any of their respective current or former
shareholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.

 

29



--------------------------------------------------------------------------------

4.26 Transactions with Affiliates. Except as disclosed in the SEC Filings and
except as would not be required to be disclosed in the SEC Filings, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than as holders of stock options and/or
warrants, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Company’s Knowledge, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.

4.27 Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in Rules
13a-15(e) and 15d-15(e) of the Exchange Act) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including the Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s most recently filed periodic report under the Exchange Act,
as the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
end of the period covered by the 10-Q (such date, the “Evaluation Date”). The
Company presented in the 10-Q the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 308 of Regulation S-K) or, to the Company’s Knowledge, in other
factors that could significantly affect the Company’s internal controls. The
Company maintains and will continue to maintain a standard system of accounting
established and administered in accordance with GAAP and the applicable
requirements of the Exchange Act.

4.28 Investment Company. The Company is not required to be registered as, and is
not an Affiliate of, and immediately following the Closing will not be required
to register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

30



--------------------------------------------------------------------------------

4.29 Compliance with Laws. The Company and each of its Subsidiaries is in
compliance in all material respects with all requirements imposed by law,
regulation or rule, whether foreign, federal, state or local, that are
applicable to it, its operations, or its properties and assets, including,
without limitation, applicable requirements of the Foreign Corrupt Practices Act
of 1977 (FCPA) (15 U.S.C. § 78dd-1, et seq.).

4.30 Solvency. Before and immediately after giving effect to the incurrence of
the Obligations, the Company and each of its Subsidiaries, on a consolidated
basis, are Solvent.

4.31 Disclosure. No representation or warranty of the Company or any of its
Subsidiaries contained in any Transaction Document and none of the statements
contained in any other document, certificate, report, financial statement or
written statement furnished to any Purchaser by or on behalf of the Company or
any of its Subsidiaries pursuant to this Agreement contains any untrue statement
of a material fact or omits to state a material fact (known to Company, in the
case of any document not furnished by it) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Company to be reasonable at the time
made.

Each of the Purchasers acknowledges and agrees that the Company has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 4.

5. Representations and Warranties of the Purchasers. Each of the Purchasers
hereby severally, and not jointly, represents and warrants to the Company that:

5.1 Organization and Existence. Such Purchaser is a corporation, limited
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization and has all requisite corporate, partnership or limited liability
company power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.

5.2 Authorization. The execution, delivery and performance by such Purchaser of
the Transaction Documents to which such Purchaser is a party have been duly
authorized and each will constitute the legal, valid and binding obligation of
such Purchaser, enforceable against such Purchaser in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

5.3 Consents. All consents, approvals, orders and authorizations required on the
part of such Purchaser in connection with the execution, delivery or performance
of each Transaction Document and the consummation of the transactions
contemplated hereby and thereby have been obtained and are effective as of the
date of this Agreement.

 

31



--------------------------------------------------------------------------------

5.4 Purchase Entirely for Own Account. The Notes to be received by such
Purchaser hereunder and the Conversion Shares into which the Notes are
convertible will be acquired for such Purchaser’s own account, not as nominee or
agent, and not with a view to the resale or distribution of any part thereof in
violation of the Securities Act, and such Purchaser has no present intention of
selling, granting any participation in, or otherwise distributing the same and
has no arrangement or understanding with any other Persons regarding the
distribution of such Notes or Conversion Shares in violation of the Securities
Act or any applicable state securities law without prejudice, however, to such
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such Notes or Conversion Shares in compliance with applicable federal and
state securities laws. Such Purchaser is acquiring the Notes hereunder in the
ordinary course of its business. Nothing contained herein shall be deemed a
representation or warranty by such Purchaser to hold the Notes or Conversion
Shares for any period of time. Such Purchaser is not a broker-dealer registered
with the SEC under the Exchange Act or an entity engaged in a business that
would require it to be so registered.

5.5 Investment Experience. Such Purchaser acknowledges that it can bear the
economic risk and complete loss of its investment in the Notes and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

5.6 Disclosure of Information. Such Purchaser has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the sale of the Notes. Such Purchaser acknowledges
receipt of copies of the SEC Filings. Neither such inquiries nor any other due
diligence investigation conducted by such Purchaser shall modify, limit or
otherwise affect such Purchaser’s right to rely on the Company’s representations
and warranties contained in this Agreement.

5.7 Restricted Securities. Such Purchaser understands that the Notes and the
Conversion Shares are characterized as “restricted securities” under the U.S.
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.

5.8 Legends. It is understood that, except as provided below, certificates
evidencing the Notes and the Conversion Shares may bear the following or any
similar legend:

(a) “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED
UNLESS (I) SUCH SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE
SECURITIES ACT, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144 UNDER THE
SECURITIES ACT, OR (III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL TO THE
TRANSFEROR, THE SUBSTANCE OF WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO
THE COMPANY, THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER
THE SECURITIES ACT.”

 

32



--------------------------------------------------------------------------------

(b) If required by the authorities of any state in connection with the issuance
of sale of the Notes, the legend required by such state authority.

5.9 Accredited Investor. Such Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D. Such Purchaser was not organized for the purpose of
acquiring the Notes and is not required to be registered as a broker-dealer
under Section 15 of the Exchange Act.

5.10 No General Solicitation. Such Purchaser did not learn of the investment in
the Notes as a result of any general solicitation or general advertising.

5.11 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Purchaser for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Purchaser.

5.12 Prohibited Transactions. Since the earlier of (a) such time as such
Purchaser was first contacted by the Company or any other Person acting on
behalf of the Company regarding the transactions contemplated hereby or
(b) thirty (30) days prior to the date of this Agreement, neither such Purchaser
nor any Affiliate of such Purchaser which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to such Purchaser’s
investments or trading or information concerning such Purchaser’s investments,
including in respect of the Notes, or (z) is subject to such Purchaser’s review
or input concerning such Affiliate’s investments or trading (collectively,
“Trading Affiliates”) has, directly or indirectly, effected or agreed to effect
any short sale, whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) with respect to
the Common Stock, granted any other right (including, without limitation, any
put or call option) with respect to the Common Stock or with respect to any
security that includes, relates to or derived any significant part of its value
from the Common Stock or otherwise sought to hedge its position in the Notes
(each, a “Prohibited Transaction”). Prior to the earliest to occur of (i) the
termination of this Agreement or (ii) the date on which the Company has paid all
principal and unpaid interest under the Notes and there are no Notes remaining
outstanding, such Purchaser shall not, and shall cause its Trading Affiliates
not to, engage, directly or indirectly, in a Prohibited Transaction. Such
Purchaser acknowledges that the representations, warranties and covenants
contained in this Section 5.12 are being made for the benefit of the other
Purchasers as well as the Company and that each of the other Purchasers shall
have an independent right to assert any claims against such Purchaser arising
out of any breach or violation of the provisions of this Section 5.12.

 

33



--------------------------------------------------------------------------------

The Company acknowledges and agrees that no Purchaser has made any
representations or warranties with respect to the transactions contemplated by
the Transaction Documents other than those specifically set forth in this
Section 5.

6. Conditions to Closing.

6.1 Conditions to the Purchasers’ Obligations. The obligation of each Purchaser
to purchase the Notes at the Closing is subject to the fulfillment to such
Purchaser’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by such Purchaser (as to itself only):

(a) The representations and warranties made by the Company in Section 4
qualified as to materiality shall be true and correct as of the date of this
Agreement and as of the Closing Date as so qualified, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date as so qualified, and, the representations and warranties made by
the Company in Section 4 not qualified as to materiality shall be true and
correct in all material respects at all times as of the date of this Agreement
and as of the Closing Date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date. The Company shall have performed in all material respects
all obligations and covenants herein required to be performed by it on or prior
to the Closing Date.

(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.

(c) The Company shall have executed and delivered the Registration Rights
Agreement.

(d) The Company shall have filed with Nasdaq a Notification Form: Listing of
Additional Shares for the listing of the Conversion Shares on Nasdaq, a copy of
which shall have been provided to the Purchasers.

(e) The Company shall have received gross proceeds from the sale of the Notes as
contemplated hereby of at least Thirteen Million Two Hundred Fifty Thousand
Dollars ($13,250,000).

(f) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

 

34



--------------------------------------------------------------------------------

(g) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), (g) and (k) of this Section 6.1.

(h) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board or any duly authorized committee thereof
approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Notes, certifying the current
versions of the Articles of Incorporation and Bylaws and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.

(i) The Purchasers shall have received an opinion from O’Melveny & Myers LLP,
special counsel to the Company, dated as of the Closing Date, in form and
substance reasonably acceptable to the Purchasers and addressing such legal
matters as the Purchasers may reasonably request.

(j) No stop order, suspension of trading or delisting shall have been imposed by
Nasdaq, the SEC or any other governmental or regulatory body with respect to
public trading in the Common Stock.

(k) The Company shall have delivered the written consent of Silicon Valley Bank
to all of the transactions contemplated hereby, including without limitation the
incurrence of Indebtedness hereunder, the issuance of the Notes to the
Purchasers, and the Stock Pledges, and shall have delivered such other
documents, agreements and instruments relating thereto as are reasonably
required by the Purchasers.

6.2 Conditions to Obligations of the Company. The Company’s obligation to sell
and issue the Notes at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

(a) The representations and warranties made by the Purchasers in Section 5,
other than the representations and warranties contained in Sections 5.4, 5.5,
5.6, 5.7, 5.8, 5.9 and 5.10 (the “Investment Representations”), shall be true
and correct in all material respects when made, and shall be true and correct in
all material respects on the Closing Date with the same force and effect as if
they had been made on and as of said date. The Investment Representations shall
be true and correct in all respects when made, and shall be true and correct in
all respects on the Closing Date with the same force and effect as if they had
been made on and as of said date. The Purchasers shall have performed in all
material respects all obligations and covenants herein required to be performed
by them on or prior to the Closing Date.

(b) The Purchasers shall have executed and delivered the Registration Rights
Agreement.

 

35



--------------------------------------------------------------------------------

(c) The Purchasers shall have delivered the Purchase Price to the Company.

6.3 Termination of Obligations to Effect Closing; Effects.

(a) The obligations of the Company, on the one hand, and the Purchasers, on the
other hand, to effect the Closing shall terminate as follows:

(i) Upon the mutual written consent of the Company and the Purchasers;

(ii) By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

(iii) By a Purchaser (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by the Purchaser; or

(iv) By either the Company or any Purchaser (with respect to itself only) if the
Closing has not occurred on or prior to March 12, 2013;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

(b) In the event of termination by the Company or any Purchaser of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall forthwith be given to the other Purchasers by the Company and the
other Purchasers shall have the right to terminate their obligations to effect
the Closing upon written notice to the Company and the other Purchasers. Nothing
in this Section 6.3 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.

7. Covenants and Agreements.

7.1 Reservation of Common Stock. The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of providing for the conversion of the Notes, such number of shares
of Common Stock as shall from time to time equal the Conversion Shares issuable
from time to time.

 

36



--------------------------------------------------------------------------------

7.2 Reports. The Company will furnish to the Holders and/or their assignees such
information relating to the Company and its Subsidiaries as from time to time
may reasonably be requested by the Holders and/or their assignees; provided,
however, that the Company shall not disclose material nonpublic information to
the Holders, or to advisors to or representatives of the Investors, unless prior
to disclosure of such information the Company identifies such information as
being material nonpublic information and provides the Holders, such advisors and
representatives with the opportunity to accept or refuse to accept such material
nonpublic information for review and any Holders wishing to obtain such
information enters into an appropriate confidentiality agreement with the
Company with respect thereto.

7.3 No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Holders under the
Transaction Documents.

7.4 Insurance. The Company shall not materially reduce the insurance coverages
described in Section 4.19.

7.5 Compliance with Laws. The Company will comply in all material respects with
all applicable laws, rules, regulations, orders and decrees of all governmental
authorities.

7.6 Listing of Underlying Shares and Related Matters. Promptly following the
date of this Agreement, the Company shall take all necessary action to cause the
Conversion Shares to be listed on Nasdaq at or promptly following the Closing
Date. Further, if the Company applies to have its Common Stock or other
securities traded on any other principal stock exchange or market, it shall
include in such application the Conversion Shares and will take such other
action as is necessary to cause such Common Stock to be so listed. The Company
will use commercially reasonable efforts to continue the listing and trading of
its Common Stock on Nasdaq and, in accordance, therewith, will use commercially
reasonable efforts to comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of such market or
exchange, as applicable.

7.7 Termination of Covenants. The provisions of Sections 7.2 through 7.5 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

 

37



--------------------------------------------------------------------------------

7.8 Removal of Legends. Upon the earlier of (i) the sale or disposition of any
Notes by a Holder pursuant to Rule 144 under the Securities Act (“Rule 144”) or
pursuant to any other exemption under the Securities Act such that the purchaser
acquires freely tradable securities or (ii) any Notes of such Holder becoming
eligible to be sold without restriction pursuant to Rule 144, upon the written
request of such Holder, the Company shall or, in the case of Common Stock, shall
cause the transfer agent for the Common Stock (the “Transfer Agent”) to issue
replacement Notes. From and after the earlier of such dates, upon a Holder’s
written request, the Company shall promptly cause such Holder’s Notes to be
replaced with Notes which do not bear such restrictive legends, and the
Conversion Shares subsequently issued upon due conversion of the Notes shall not
bear such restrictive legends provided the provisions of either clause (i) or
clause (ii) above, as applicable, are satisfied with respect thereto. In
addition, upon the earlier of (i) registration of the Conversion Shares for
resale pursuant to the Registration Rights Agreement or (ii) the Conversion
Shares becoming eligible to be sold without restriction pursuant to Rule 144,
the Company shall (A) deliver to the Transfer Agent irrevocable instructions
that the Transfer Agent shall reissue a certificate representing shares of
Common Stock without legends upon receipt by such Transfer Agent of the legended
certificates for such shares, together with either (1) a customary
representation by the Holder that Rule 144 applies to the shares of Common Stock
represented thereby or (2) a statement by the Holder that such Holder has sold
the shares of Common Stock represented thereby in accordance with the Plan of
Distribution contained in the Registration Statement, and (B) cause its counsel
to deliver to the Transfer Agent one or more opinions to the effect that the
removal of such legends in such circumstances may be effected under the
Securities Act. When the Company is required to cause an unlegended Note or
certificate to replace a previously issued legended Note or certificate, if:
(1) the unlegended Note certificate is not delivered to a Holder within three
(3) Business Days of submission by that Holder of a legended Note or certificate
and supporting documentation to the Transfer Agent as provided above and
(2) prior to the time such unlegended certificate is received by the Holder
after such three (3) Business Day period, the Holder , or any third party on
behalf of such Holder or for the Holder’s account, purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of shares represented by such certificate (a “Buy-In”), then
the Company shall pay in cash to the Investor (for costs incurred either
directly by such Holder or on behalf of a third party) the amount by which the
total purchase price paid for Common Stock as a result of the Buy-In (including
brokerage commissions, if any) exceeds the proceeds received by such Holder as a
result of the sale to which such Buy-In relates. The Holder shall provide the
Company written notice together with a reasonably detailed summary indicating
the amounts payable to the Investor in respect of the Buy-In.

7.9 Equal Treatment of Holders. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration is also offered to
all of the Holders. For clarification purposes, this provision constitutes a
separate right granted to each Holder by the Company and negotiated separately
by each Holder, and is intended for the Company to treat the Holders as a class
and shall not in any way be construed as the Holders acting in concert or as a
group with respect to the purchase, disposition or voting of the Notes or
otherwise.

7.10 Registration Requirement. Within thirty (30) days the Closing Date, the
Company shall file the Registration Statement with the SEC covering the resale
or other disposition of the Conversion Shares issuable upon conversion of the
Notes. All expenses incurred in connection with any such registration will be
borne by the Company, excluding the fees and disbursements of counsel to the
Holders which shall be borne by the Holders in accordance with Section 10.5.

 

38



--------------------------------------------------------------------------------

7.11 Dismissal of Tandberg Litigation. No more than ten (10) Business Days
following the date of this Agreement, the Company shall take such actions as may
be necessary to dismiss, without prejudice, the Tandberg Litigation. So long as
FBC Holdings S.a.r.l. directly or indirectly owns a majority of outstanding
shares of Tandberg Data (Holdings) S.a.r.l., the Company covenants that none of
the Company, any of its Subsidiaries or their successors or assigns will sue
Tandberg Data (Holdings) S.a.r.l., or any of its parents, subsidiaries,
divisions, or affiliates (collectively, “Tandberg”), or their respective
distributors, partners, suppliers, customers (including OEM customers), end
users, or successors, based on any claim that any products that Tandberg or any
of its Subsidiaries manufactures, uses, sells, or offers for sale in the
marketplace, past, present, or hereafter, infringe U.S. Patent No. 6,328,766,
whether directly, indirectly, contributorily or otherwise, or any claim related
thereto. Notwithstanding the foregoing, the foregoing covenant not to sue shall
not apply to: (i) a business which Tandberg or its parents acquire subsequent to
the date hereof; (ii) any third party companies that are currently in litigation
with the Company or products which have been formally accused of infringement by
the Company as of the date hereof (other than in the Tandberg Litigation); or
(iii) Third Party Products. For purposes of this Section 7.11, “Third Party
Products” means products that Tandberg purchases from suppliers and resells
under the Tandberg brand name without modification and which are not designed
by Tandberg. Components used in Tandberg products are not Third Party Products.

7.12 Indebtedness. The Company shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness, except for Permitted Indebtedness.

7.13 Maintenance of Existence and Properties. The Company will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect its existence in its jurisdiction of organization and all rights and
franchises material to its business. Company will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of Company and its Subsidiaries (including all
Intellectual Property) and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

7.14 Restricted Junior Payment. Neither the Company nor any of its Subsidiaries
shall, directly or indirectly, declare, order, pay, make or set apart any sum
for any Restricted Junior Payment, provided that (i) the Company may convert any
of its convertible securities into other securities pursuant to the terms of
such convertible securities or otherwise in exchange thereof, (ii) the Company
may repurchase the stock of former employees, directors, officers, or
consultants pursuant to stock repurchase agreements or upon death, disability,
retirement, severance, or termination of such former employees, directors,
officers, or consultants so long as an Event of Default does not exist at the
time of such repurchase and would not exist after giving effect to such
repurchase, provided such repurchase does not exceed in the aggregate of Fifty
Thousand Dollars ($50,000.00) per fiscal year; and (iii) the Company may (but
shall not be required) to pay proceeds, if any, of the BDT Litigation to its
shareholders in the form of dividends or distributions so long as (a) no Event
of Default has occurred and is continuing or would exist immediately after
giving effect to any such transaction and (b) unrestricted cash and cash
equivalents of the Company and its Subsidiaries plus the availability under the
SVB Credit Agreement (or any extension, renewal or refinancing thereof permitted
hereunder) is not less than Ten Million Dollars ($10,000,000.000) immediately
after giving effect to any such payment.

 

39



--------------------------------------------------------------------------------

7.15 Liens. The Company shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of the Company or any of
its Subsidiaries, whether now owned or hereafter acquired, or any income or
profits therefrom, or file or permit the filing of, or permit to remain in
effect, any financing statement or other similar notice of any Lien with respect
to any such property, asset, income or profits under the UCC or under any
similar recording or notice statute, except Permitted Encumbrances.

7.16 Stock Pledges. As soon as practicable and in any event no later than 30
days after the Closing Date (or such later date as Required Holders may agree),
the Company and each of the Company’s foreign subsidiaries, Overland Storage
(Europe) Ltd., Overland Storage SARL and Overland Storage GmbH (collectively,
the “Pledged Subsidiaries”), shall have executed and delivered stock pledge
agreements governed by the local law of the jurisdiction of formation of each
such Pledged Subsidiary in a form reasonably acceptable to the Purchasers,
pursuant to which the Company shall grant the Purchasers a first priority
security interest in 65% of the stock of each Subsidiary to secure the Notes
(“Stock Pledges”).

8. Events of Default. If any one or more of the following events (each an “Event
of Default”) shall occur:

8.1 Failure to Pay. Failure by the Company to pay: (i) any portion of the
Principal Amount when due and payable or when declared due and payable in
accordance with this Agreement, or (ii) any accrued interest or other amount
payable by the Company under this Agreement within five (5) days after the date
when due and payable or when declared due and payable in accordance with this
Agreement; or

8.2 Certain Covenant Defaults. Default by the Company in the performance of or
compliance with any term contained in any Transaction Document, other than any
such term referred to in any other subsection of this Section 8, and such
default shall not have been remedied or waived within thirty (30) days after the
earlier of (i) receipt by the Company of notice from any Holder of such default,
or (ii) the Company’s knowledge of such default; or

8.3 Involuntary Bankruptcy; Appointment of Receiver, etc.

A court having jurisdiction shall enter a decree or order for relief in respect
of the Company or any of its Subsidiaries in an involuntary case under the
Bankruptcy Laws, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or

 

40



--------------------------------------------------------------------------------

an involuntary case shall be commenced against the Company or any of its
Subsidiaries under the Bankruptcy Laws; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over the
Company or any of its Subsidiaries, or over all or a substantial part of their
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of the Company or
any of its Subsidiaries for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of the Company, and any such event
described in this clause (ii) shall continue for 60 days unless dismissed,
bonded or discharged; or

8.4 Voluntary Bankruptcy; Appointment of Receiver, etc.

(i) The Company or any of its Subsidiaries shall have an order for relief
entered with respect to it or commence a voluntary case under the Bankruptcy
Laws, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or the Company or any of its Subsidiaries shall make any assignment
for the benefit of creditors; or

(ii) The Company shall be unable, or shall fail generally, or shall admit in
writing its inability, to pay its debts as such debts become due; or the Board
(or any committee thereof or similar governing body of any Subsidiary) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to in clause (i) above or this clause (ii); or

8.5 Dissolution. Any order, judgment or decree shall be entered against the
Company or any of its Subsidiaries decreeing the dissolution or split up of the
Company or any of its Subsidiaries and such order shall remain undischarged or
unstayed for a period in excess of 30 days; or

8.6 Change in Control. A Change in Control shall have occurred unless otherwise
agreed in writing by the Company and the Required Holders that such Change in
Control shall not constitute an Event of Default pursuant to this Section 8; or

8.7 Representations and Warranties. Any representation, warranty, certification
or other statement made by the Company or any of its Subsidiaries in any
Transaction Document or in any statement or certificate at any time given by the
Company or any of its Subsidiaries in pursuant hereto or thereto or in
connection herewith or therewith shall have been false in any material respect
on the date as of which made; or

8.8 Judgments. Any money judgment, writ or warrant of attachment or similar
process involving (i) in any individual case an amount in excess of $1,000,000
over the amount covered by independent third-party insurance as to which
liability has been accepted by the applicable insurance carrier or (ii) in the
aggregate at any time an amount in excess of $1,000,000 over the amount covered
by independent third-party insurance as to which liability has been accepted by
the applicable insurance carrier, shall be entered or filed against the Company
or any of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of 60 days (or in any
event later than five days prior to the date of any proposed sale thereunder);
or

 

41



--------------------------------------------------------------------------------

8.9 Cross-Default.

(i) The Company or any of its Subsidiaries shall fail to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness in an individual principal amount of $500,000 or more
or with an aggregate principal amount of $500,000 or more; or

(ii) The breach or default by the Company or any of its Subsidiaries with
respect to any other term of (a) one or more items of Indebtedness in the
individual or aggregate principal amounts referred to in clause (i) above or
(b) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness, if the effect of such breach or default is to cause, or
to permit the holder or holders of that Indebtedness (or a trustee on behalf of
such holder or holders) to cause, that Indebtedness to become or be declared due
and payable prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be (upon the giving or receiving of
notice, lapse of time, both, or otherwise);

THEN (i) upon the occurrence of any Event of Default described in Sections 8.3,
8.4 or 8.5, each of the unpaid principal amount of and accrued interest on the
Notes, and all other obligations hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by the
Company, and (ii) upon the occurrence and during the continuation of any other
Event of Default, upon the written notice of Required Holders, by written notice
to the Company, declare all or any portion of the amounts described in clause
(i) to be, and the same shall forthwith become, immediately due and payable.

9. Survival. The representations, warranties, covenants and agreements contained
in this Agreement shall survive the Closing of the transactions contemplated by
this Agreement until the satisfaction in full of all of the Obligations (other
than unasserted indemnification obligations).

10. Miscellaneous.

10.1 Successors and Assigns. No Holder may assign or otherwise transfer any of
its rights or obligations hereunder except pursuant to the terms of this
Agreement (and any other attempted assignment or transfer by any party hereto
shall be null and void). This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Holders, as applicable,
provided, however, that a Holder may assign its rights and delegate its duties
hereunder in whole or in part to an Affiliate or to a third party acquiring some
or all of its Notes in a transaction complying with applicable securities laws
without the prior written consent of the Company or the other Investors,
provided that the parties to each assignment shall execute and deliver to the
Company an assignment and assumption agreement. The provisions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Without limiting the generality of the
foregoing, in the event that the Company is a party to a merger, consolidation,
share exchange or similar business combination transaction in which the Common
Stock is converted into the equity securities of another Person, from and after
the effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term “Common
Stock” shall be deemed to refer to the securities received by the Investors in
connection with such transaction. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company shall maintain at one of its offices located in
the United States a register for the recordation of the names and addresses of
the Holders, and the principal amounts (and stated interest thereon) owing to
each Holder pursuant to the terms hereof from time to time (the “Register”).
Absent demonstrable error, the entries in the Register shall be conclusive, and
the Company and the Holders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Holder hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Holder, at any reasonable time and from time to
time upon reasonable prior notice.

 

42



--------------------------------------------------------------------------------

10.2 Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or pdf, which shall be deemed an original.

10.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

10.4 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three (3) days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one (1) Business Day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:

 

   If to the Company:   

 

   Overland Storage, Inc.    9112 Spectrum Center Boulevard    San Diego,
California 92123    Attention:    Eric L. Kelly, President and Chief Executive
Officer          Kurt Kalbfleisch, Senior Vice President and CFO    Fax:
(858) 495-4267

 

43



--------------------------------------------------------------------------------

   With a copy to:

 

   O’Melveny & Myers LLP    2756 Sand Hill Road    Menlo Park, California 94025
   Attention: Paul L. Sieben, Esq.    Fax: (650) 473-2601

 

   If to the Holders:

 

   to the addresses set forth on the signature pages hereto.

10.5 Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith and the parties hereto hereby acknowledge that each of the
Company and each Purchaser has relied for such matters on the advice of its own
respective counsel. In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party or parties
which do not prevail in such proceedings shall severally, but not jointly, pay
their pro rata share of the reasonable attorneys’ fees and other reasonable
out-of-pocket costs and expenses incurred by the prevailing party in such
proceedings.

10.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Holders; provided that that no
such amendment shall, without the consent of each Holder directly affected,
increase the Purchase Price required to be paid by such Holder or otherwise
increase the amount of the loans extended to the Company as set forth herein.
Any amendment or waiver effected in accordance with this paragraph shall be
binding upon each holder of any Notes purchased under this Agreement at the time
outstanding, each future holder of all such Notes, and the Company.

10.7 Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Holders without the prior consent of the Company (in the case of a
release or announcement by the Holders) or the Holders (in the case of a release
or announcement by the Company) (which consents shall not be unreasonably
withheld), except as such release or announcement may be required by law or the
applicable rules or regulations of any securities exchange or securities market,
in which case the Company or the Holders, as the case may be, shall allow the
Holders or the Company, as applicable, to the extent reasonably practicable in
the circumstances, reasonable time to comment on such release or announcement in
advance of such issuance. By 8:30 a.m. (New York City time) on the Trading Day
immediately following the Closing Date, the Company shall issue a press release
disclosing the consummation of the transactions contemplated by this Agreement.
No later than the fourth (4th) Trading Day following the Closing Date, the
Company will file a Current Report on Form 8-K with the SEC attaching the press
release described in the foregoing sentence as well as copies of the Transaction
Documents. In addition, the Company will make such other filings and notices in
the manner and time required by the SEC or Nasdaq.

 

44



--------------------------------------------------------------------------------

10.8 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, but shall be interpreted as if it were
written so as to be enforceable to the maximum extent permitted by applicable
law, and any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, the parties hereby waive any provision
of law which renders any provision of this Agreement prohibited or unenforceable
in any respect.

10.9 Entire Agreement. This Agreement, including the Exhibits, and the other
Transaction Documents constitute the entire agreement among the parties hereof
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.

10.10 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

10.11 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement and the Notes shall be governed by, and construed in accordance with,
the internal laws of the State of New York applicable to agreements made and to
be performed entirely within the State of New York (except to the extent the
provisions of the California Corporations Code would be mandatorily applicable
to the issuance of the Shares or the Conversion Shares). Each of the parties
hereto irrevocably submits to the exclusive jurisdiction of the courts of the
State of New York located in New York County and the United States District
Court for the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement. Each of the parties hereto irrevocably consents to the jurisdiction
of any such court in any such suit, action or proceeding and to the laying of
venue in such court. Each party hereto irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. TO THE
EXTENT ALLOWABLE UNDER APPLICABLE LAW, EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND THE NOTES AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

 

45



--------------------------------------------------------------------------------

10.12 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Notes pursuant
to the Transaction Documents has been made by such Purchaser independently of
any other Purchaser. Nothing contained herein or in any Transaction Document,
and no action taken by any Purchaser pursuant thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Purchaser
acknowledges that no other Purchaser has acted as agent for such Purchaser in
connection with making its investment hereunder and that no Purchaser will be
acting as agent of such Purchaser in connection with monitoring its investment
in the Notes or enforcing its rights under the Transaction Documents. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of the Transaction Documents. The Company
acknowledges that each of the Purchasers has been provided with the same
Transaction Documents for the purpose of closing a transaction with multiple
Purchasers and not because it was required or requested to do so by any
Purchaser.

[signature page follows]

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:     OVERLAND STORAGE, INC.     By:  

/s/ Eric L. Kelly

    Name: Eric L. Kelly     Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

The Purchasers:     CYRUS OPPORTUNITIES MASTER FUND II, LTD     By:  

  /s/ David A. Milich

    Name: David A. Milich     Title: Authorized Signatory

    Address:   c/o Cyrus Capital Partners, L.P.      

399 Park Avenue, 39th Floor

New York, New York 10022

Attention: Daniel Bordessa

    Initial Principal Amount of Notes: $6,432,000.00



--------------------------------------------------------------------------------

The Purchasers:     CRS MASTER FUND, L.P.     By:  

  /s/ David A. Milich

    Name: David A. Milich     Title: Authorized Signatory

    Address:   c/o Cyrus Capital Partners, L.P.      

399 Park Avenue, 39th Floor

New York, New York 10022

      Attention: Daniel Bordessa     Initial Principal Amount of Notes:
$2,088,000.00



--------------------------------------------------------------------------------

The Purchasers:     CRESCENT 1, L.P.     By:  

  /s/ David A. Milich

    Name: David A. Milich     Title: Authorized Signatory

    Address:   c/o Cyrus Capital Partners, L.P.      

399 Park Avenue, 39th Floor

New York, New York 10022

Attention: Daniel Bordessa

    Initial Principal Amount of Notes: $2,412,000.00



--------------------------------------------------------------------------------

The Purchasers:     CYRUS SELECT OPPORTUNITIES MASTER FUND, LTD.     By:  

  /s/ David A. Milich

    Name: David A. Milich     Title: Authorized Signatory

    Address:   c/o Cyrus Capital Partners, L.P.      

399 Park Avenue, 39th Floor

New York, New York 10022

Attention: Daniel Bordessa

    Initial Principal Amount of Notes: $1,068,000.00



--------------------------------------------------------------------------------

The Purchasers:     Clinton Group, Inc., as the investment manager for:    
CLINTON MAGNOLIA MASTER FUND, LTD.     By:  

  /s/ Joseph A. De Perio

    Name: Joseph A. De Perio     Title: Senior Portfolio Manager

    Address:  

9 West 57th Street, 26th Floor

New York, New York 10019

    Initial Principal Amount of Notes: $1,000,000.00



--------------------------------------------------------------------------------

The Purchasers:     BRIGHTWOOD CAPITAL ADVISORS, LLC     By:  

  /s/ Sengal Selassie

    Name: Sengal Selassie     Title: Authorized Person     By:  

  /s/ Damien Dwin

    Name: Damien Dwin     Title: Authorized Person

    Address:  

1540 Broadway, 23rd Floor

New York, NY 10036

    Initial Principal Amount of Notes: $250,000.00



--------------------------------------------------------------------------------

EXHIBIT A

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION
AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF FEBRUARY 12, 2013 AMONG
SILICON VALLEY BANK (“SENIOR LENDER”), THE HOLDERS PARTY THERETO, AND
ACKNOWLEDGED BY OVERLAND STORAGE, INC. (“BORROWER”) TO THE INDEBTEDNESS
(INCLUDING INTEREST) OWED BY BORROWER PURSUANT TO THAT CERTAIN LOAN AND SECURITY
AGREEMENT DATED AS OF AUGUST 9, 2011 BY AND AMONG BORROWER AND SENIOR LENDER, AS
SUCH CREDIT AGREEMENT (SUBJECT TO THE TERMS OF THE SUBORDINATION AGREEMENT) HAS
BEEN AND HEREAFTER MAY BE AMENDED, SUPPLEMENTED, RESTATED OR OTHERWISE MODIFIED
FROM TIME TO TIME AND (SUBJECT TO THE TERMS OF THE SUBORDINATION AGREEMENT) TO
INDEBTEDNESS REFINANCING THE INDEBTEDNESS UNDER THAT AGREEMENT AS CONTEMPLATED
BY THE SUBORDINATION AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS
ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE
SUBORDINATION AGREEMENT.

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT, (II)
SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT, OR
(III) THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL TO THE TRANSFEROR, THE
SUBSTANCE OF WHICH OPINION SHALL BE REASONABLY SATISFACTORY TO THE COMPANY, THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES
ACT.

[FORM OF] CONVERTIBLE PROMISSORY NOTE

 

$             

     Dated: February [—], 2013

FOR VALUE RECEIVED, the undersigned, OVERLAND STORAGE, INC., a California
corporation (the “Company”), HEREBY PROMISES TO PAY to the order of [INSERT NAME
OF PURCHASER] (“Holder”) the principal amount of [INSERT AMOUNT IN WORDS]
Dollars ($[INSERT AMOUNT IN NUMBERS]) or such lesser amount as shall equal the
outstanding principal balance of the Note (the “Note”) issued by the Company to
Holder pursuant to the NPA (as defined below), and to pay all other amounts due
with respect to the Note on the dates and in the amounts set forth in the NPA.

The Company also promises to pay interest on the unpaid principal amount hereof,
until paid in full, at the rates and at the times which shall be determined in
accordance with the provisions of that certain Note Purchase Agreement dated as
of February 12, 2013 by and among the Company and the parties listed therein as
Purchasers (said Note Purchase Agreement, as it may be amended, supplemented or
otherwise modified from time to time, being the “NPA”, the terms defined therein
and not otherwise defined herein being used herein as therein defined).



--------------------------------------------------------------------------------

This Convertible Promissory Note is one of the Company’s “Notes” and is issued
pursuant to and entitled to the benefits of the NPA, to which reference is
hereby made for a more complete statement of the terms and conditions under
which this Convertible Promissory Note is made and is to be repaid.

Except as provided in the NPA, all payments of principal and interest in respect
of this Note shall be made in lawful money of the United States of America in
same day funds at the address of the Holder or at such other place as shall be
designated in writing for such purpose in accordance with the terms of the NPA.
Holder hereby agrees, by its acceptance hereof, that before disposing of this
Convertible Promissory Note or any part hereof it will make a notation hereon of
all principal payments previously made hereunder and of the date to which
interest hereon has been paid; provided, however, that the failure to make a
notation of any payment made on this Convertible Promissory Note shall not limit
or otherwise affect the obligations of the Company hereunder with respect to
payments of principal of or interest on this Convertible Promissory Note.

Purchaser may elect to convert all or portion of the outstanding principal
amount of this Convertible Promissory Note into Common Stock pursuant to
Section 2.4 of the NPA.

Whenever any payment on this Convertible Promissory Note shall be stated to be
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest on this Convertible Promissory Note.

This Convertible Promissory Note is subject to mandatory prepayment as provided
in the NPA and to prepayment at the option of the Company as provided in the
NPA.

THIS CONVERTIBLE PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE COMPANY
AND HOLDER HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK (EXCEPT TO THE EXTENT THE
PROVISIONS OF THE CALIFORNIA CORPORATIONS CODE WOULD BE MANDATORILY APPLICABLE
TO THE ISSUANCE OF THE CONVERSION SHARES).

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Convertible Promissory Note, together with all accrued and unpaid
interest thereon, may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the NPA.

The terms of this Convertible Promissory Note are subject to amendment only in
the manner provided in the NPA.

This Convertible Promissory Note is subject to restrictions on transfer or
assignment as provided in the NPA.

No reference herein to the NPA and no provision of this Convertible Promissory
Note or the NPA shall alter or impair the obligations of the Company, which are
absolute and unconditional, to pay the principal of and interest on this
Convertible Promissory Note at the place, at the respective times, and in the
currency prescribed herein and in the NPA.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed by one of its officers thereunto duly authorized on the date
hereof.

 

COMPANY: OVERLAND STORAGE, INC. By:  

 

Name: Eric L. Kelly Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] NOTICE OF CONVERSION

The undersigned hereby elects to convert principal and accrued and unpaid
interest under the Convertible Promissory Note issued by Overland Storage, Inc.,
a California corporation (the “Company”), in connection with that certain Note
Purchase Agreement dated as of February 12, 2013 by and among the Company and
the Purchasers party thereto (the terms defined therein and not otherwise
defined herein being used herein as therein defined), into units of Common Stock
according to the conditions hereof, as of the date written below. No fee will be
charged to the Holder for any conversion.

Principal amount to be converted:

Date to Effect Conversion:

Conversion Price:

Number of shares of Common Stock to be issued:

 

  HOLDER:  

 

          (Print Name of Holder)      

 

   By:  

 

        Name:         Title:   



--------------------------------------------------------------------------------

EXHIBIT C

Registration Rights Agreement

(See attached.)



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 12th day of February, 2013 by and among Overland Storage, Inc., a
California corporation (the “Company”), the “Purchasers” named in that certain
Note Purchase Agreement by and among the Company and the Purchasers (the
“Purchase Agreement”). Capitalized terms used herein have the respective
meanings ascribed thereto in the Purchase Agreement unless otherwise defined
herein.

The parties hereby agree as follows:

1. Certain Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Common Stock” means the Company’s common stock, no par value, and any
securities into which such shares may hereinafter be reclassified.

“Purchasers” means the Purchasers identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Purchaser who is a subsequent holder of
any Registrable Securities.

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act (as defined below), and the declaration or ordering of
effectiveness of such Registration Statement or document.

“Registrable Securities” means the Conversion Shares, the shares of Common Stock
issuable to the Investors as payment of interest or principal on the Notes
pursuant to the terms of the Purchase Agreement and any other securities issued
or issuable with respect to or in exchange for Registrable Securities, whether
by recapitalization, merger, charter amendment, reorganization or otherwise;
provided, that, a security shall cease to be a Registrable Security upon
(i) sale pursuant to a Registration Statement or Rule 144 under the 1933 Act, or
(ii) such security becoming eligible for sale without restriction by the holder
thereof pursuant to Rule 144.

“Registration Statement” means, collectively, any registration statement or
registration statements of the Company filed under the 1933 Act that covers the
resale of any of the Registrable Securities pursuant to the provisions of this
Agreement, amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all material incorporated by
reference in such Registration Statement.

“Required Purchasers” means the Purchasers holding a majority of the Registrable
Securities.

“SEC” means the U.S. Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

2. Registration.

(a) Registration Statements.

(i) Promptly following the closing of the purchase and sale of the Notes
contemplated by the Purchase Agreement (the “Closing Date”) but no later than
thirty (30) days after the Closing Date (the “Filing Deadline”), the Company
shall prepare and file with the SEC one Registration Statement on Form S-3 (or,
if Form S-3 is not then available to the Company, on such form of registration
statement as is then available to effect a registration for resale of the
Registrable Securities), covering the resale of the Registrable Securities.
Subject to any SEC comments (that cannot be resolved despite commercially
reasonable efforts of the Company), such Registration Statement shall include
the plan of distribution attached hereto as Exhibit A and as otherwise
reasonably requested by the Required Purchasers; provided, however, that no
Purchaser shall be named as an “underwriter” in the Registration Statement
without the Purchaser’s prior written consent. Such Registration Statement also
shall cover, to the extent allowable under the 1933 Act and the rules
promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities. Such
Registration Statement shall not include any shares of Common Stock or other
securities for the account of any other holder without the prior written consent
of the Required Purchasers. The Registration Statement (and each amendment or
supplement thereto, and each request for acceleration of effectiveness thereof)
shall be provided in accordance with Section 3(c) to the Purchasers and their
counsel (for their review and reasonable comment) prior to its filing or other
submission.

(ii) Additional Registrable Securities. Upon the written demand of any Purchaser
and upon any change in the Conversion Price such that additional shares of
Common Stock become issuable upon the conversion of the Notes (the “Additional
Shares”), the Company shall promptly (and in any event within fifteen
(15) Business Days of any such written demand) prepare and file with the SEC one
or more Registration Statements on Form S-3, if such Registration Statement has
not previously been declared effective, amend the Registration Statement filed
pursuant to clause (i) above (or, if Form S-3 is not then available to the
Company, on such form of registration statement as is then available to effect a
registration for resale of the Additional Shares) covering the resale of the
Additional Shares, but only to the extent the Additional Shares are not at the
time covered by an effective Registration Statement. Subject to any SEC comments
(that cannot be resolved despite commercially reasonable efforts of the
Company), such Registration Statement shall include the plan of distribution
attached hereto as Exhibit A; provided, however, that no Purchaser shall be
named as an “underwriter” in the Registration Statement without the Purchaser’s
prior written consent. Such Registration Statement also shall cover, to the
extent allowable under the 1933 Act and the rules promulgated thereunder
(including Rule 416), such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Additional Shares. Such Registration Statement shall not include
any shares of Common Stock or other securities for the account of any other
holder without the prior written consent of the Required Purchasers. The
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the Purchasers and their counsel (for their
review and reasonable comment) prior to its filing or other submission.

 

5



--------------------------------------------------------------------------------

(b) Expenses. The Company will pay all expenses associated with each
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees, but
excluding fees and expenses of counsel to the Purchasers, which shall be paid by
the Purchasers, and any discounts, commissions, fees of underwriters, selling
brokers, dealer managers or similar securities industry professionals with
respect to the Registrable Securities being sold.

(c) Effectiveness.

(i) The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable. The Company
shall ensure that each Registration Statement (including any amendments or
supplements thereto and prospectuses contained therein) shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading. By the second Business Day following the date a Registration
Statement has become effective, the Company shall file with the SEC in
accordance with Rule 424 under the 1933 Act the final prospectus to be used in
connection with sales pursuant to such Registration Statement. The Company shall
notify the Purchasers by facsimile or e-mail as promptly as practicable, and in
any event, within twenty-four (24) hours, after any Registration Statement is
declared effective and shall simultaneously provide the Purchasers with copies
of any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby.

(ii) For not more than twenty (20) consecutive days or for a total of not more
than forty-five (45) total days in any twelve (12) month period, the Company may
suspend the use of any Prospectus included in any Registration Statement
contemplated by this Section 2 in the event that the Company determines in good
faith that such suspension is necessary to (A) delay the disclosure of material
non-public information concerning the Company, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company or (B) amend or supplement the affected Registration Statement or
the related Prospectus so that such Registration Statement or Prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in light of the circumstances under which they
were made, not misleading (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify each Purchaser in writing of the commencement of and the
reasons for an Allowed Delay, but shall not (without the prior written consent
of a Purchaser) disclose to such Purchaser any material non-public information
giving rise to an Allowed Delay, (b) advise the Purchasers in writing to cease
all sales under the Registration Statement until the end of the Allowed Delay
and (c) use commercially reasonable efforts to terminate the Allowed Delay as
promptly as practicable. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended Registrable Securities to a
transferee of a Purchaser in connection with any sale of Registrable Securities
with respect to which a Purchaser has entered into a contract for sale, prior to
the Purchaser’s receipt of the notice of a Allowed Delay and for which the
Purchaser has not yet settled.

 

6



--------------------------------------------------------------------------------

(d) Rule 415; Cutback If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Purchaser to be named
as an “underwriter,” the Company shall use its commercially reasonable best
efforts to persuade the SEC that the offering contemplated by the Registration
Statement is a valid secondary offering and not an offering “by or on behalf of
the issuer” as defined in Rule 415 and that none of the Purchaser is an
“underwriter.” The Purchasers shall have the right to participate or have their
counsel participate in any meetings or discussions with the SEC regarding the
SEC’s position and to comment or have their counsel comment on any written
submission made to the SEC with respect thereto. No such written submission
shall be made to the SEC to which the Purchasers’ counsel reasonably objects. In
the event that, despite the Company’s commercially reasonable best efforts and
compliance with the terms of this Section 2(d), the SEC refuses to alter its
position, the Company shall (i) remove from the Registration Statement such
portion of the Registrable Securities (the “Cut Back Shares”) and/or (ii) agree
to such restrictions and limitations on the registration and resale of the
Registrable Securities as the SEC may require to assure the Company’s compliance
with the requirements of Rule 415 (collectively, the “SEC Restrictions”);
provided, however, that the Company shall not agree to name any Purchaser as an
“underwriter” in such Registration Statement without the prior written consent
of such Purchaser (and that the Company shall not be required to do so even if
such Purchaser consents to be named as an underwriter). Any cut-back imposed on
the Purchaser pursuant to this Section 2(d) shall be allocated among the
Purchaser on a pro rata basis. The Company shall use commercially reasonable
efforts to promptly file and have declared effective a Registration Statement
covering the Cut Back Shares, and from and after such date as the Company is
able to effect the registration of such Cut Back Shares in accordance with any
SEC Restrictions (such date, the “Restriction Termination Date” of such Cut Back
Shares), all of the provisions of this Section 2 shall again be applicable to
such Cut Back Shares; provided, however, that the Filing Deadline for the
Registration Statement including such Cut Back Shares shall be not more than ten
(10) Business Days after such Restriction Termination Date.

3. Company Obligations. The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:

(a) use commercially reasonable efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold without restriction pursuant to Rule 144 (the
“Effectiveness Period”) and advise the Purchaser in writing when the
Effectiveness Period has expired;

 

7



--------------------------------------------------------------------------------

(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement and the Prospectus as may be necessary to keep the
Registration Statement effective for the Effectiveness Period and to comply with
the provisions of the 1933 Act and the 1934 Act with respect to the distribution
of all of the Registrable Securities covered thereby until such time as all of
such Registrable Shares have been disposed of in accordance with the intended
methods of disposition by the Purchaser(s) thereof set forth in such
Registration Statement; and in the case of amendments and supplements to a
Registration Statement which are required to be filed by reason of the Company
filing a report on Form 10-K, Form 10-Q, Form 8-K or any analogous report under
the 1934 Act, the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for the Company to amend or supplement such
Registration Statement; and by the Business Day following the date any
post-effective amendment has become effective, the Company shall file with the
SEC in accordance with Rule 424 under the Securities Act the final prospectus to
be used in connection with sales pursuant to such Registration Statement;

(c) provide copies to and permit counsel designated by the Purchasers to review
each Registration Statement and all amendments and supplements thereto no fewer
than five (5) days prior to their filing with the SEC and not file any document
to which such counsel reasonably objects;

(d) furnish to the Purchasers and their legal counsel (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company (but not later than two (2) Business Days after the filing date,
receipt date or sending date, as the case may be) one (1) copy of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Purchaser may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Purchaser that are covered by the
related Registration Statement;

(e) use commercially reasonable efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal of any such order at the earliest possible moment;

(f) prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Purchasers and
their counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions requested by the Purchasers and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this
Section 3(f), or (iii) file a general consent to service of process in any such
jurisdiction;

 

8



--------------------------------------------------------------------------------

(g) use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

(h) immediately notify the Purchasers, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and

(i) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform the Purchasers in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Purchasers are required to
deliver a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder; and make
available to its security holders, as soon as reasonably practicable, but not
later than the Availability Date (as defined below), an earnings statement
covering a period of at least twelve (12) months, beginning after the effective
date of each Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the 1933 Act, including Rule 158 promulgated
thereunder (for the purpose of this subsection 3(i), “Availability Date” means
the 45th day following the end of the fourth fiscal quarter that includes the
effective date of such Registration Statement, except that, if such fourth
fiscal quarter is the last quarter of the Company’s fiscal year, “Availability
Date” means the 90th day after the end of such fourth fiscal quarter).

(j) With a view to making available to the Purchasers the benefits of Rule 144
(or its successor rule) and any other rule or regulation of the SEC that may at
any time permit the Purchasers to sell shares of Common Stock to the public
without registration, the Company covenants and agrees to: (i) make and keep
public information available, as those terms are understood and defined in Rule
144, until the earlier of (A) six (6) months after such date as all of the
Registrable Securities may be sold without restriction by the holders thereof
pursuant to Rule 144 or any other rule of similar effect or (B) such date as all
of the Registrable Securities shall have been resold; (ii) file with the SEC in
a timely manner all reports and other documents required of the Company under
the 1934 Act; and (iii) furnish to each Purchaser upon request, as long as such
Purchaser owns any Registrable Securities, (A) a written statement by the
Company that it has complied with the reporting requirements of the 1934 Act,
(B) a copy of the Company’s most recent Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, and (C) such other information as may be reasonably
requested in order to avail such Purchaser of any rule or regulation of the SEC
that permits the selling of any such Registrable Securities without
registration.

 

9



--------------------------------------------------------------------------------

4. Due Diligence Review; Information. The Company shall make available, during
normal business hours and upon prior written notice, for inspection and review
by the Purchasers, advisors to and representatives of the Purchasers (who may or
may not be affiliated with the Purchasers and who the Required Purchasers have
approved through prior written consent), all financial and other records, all
SEC Filings (as defined in the Purchase Agreement) and other filings with the
SEC, and all other corporate documents and properties of the Company as may be
reasonably necessary for the purpose of such review, and cause the Company’s
officers, directors and employees, within a reasonable time period, to supply
all such information reasonably requested by the Purchasers or any such
representative, advisor or underwriter in connection with such Registration
Statement (including, without limitation, in response to all questions and other
inquiries reasonably made or submitted by any of them), prior to and from time
to time after the filing and effectiveness of the Registration Statement for the
sole purpose of enabling the Purchasers and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the Company and the accuracy of such
Registration Statement.

Notwithstanding the foregoing, the Company shall not disclose or provide any
access to material nonpublic information to the Purchasers, or to advisors to or
representatives of the Purchasers, unless prior to disclosure of such
information the Company identifies such information as being material nonpublic
information and provides the Purchasers, such advisors and representatives with
the opportunity to accept or refuse to accept such material nonpublic
information for review and any Purchaser wishing to obtain such information
enters into a customary confidentiality agreement with the Company with respect
thereto.

5. Obligations of the Purchasers.

(a) Each Purchaser shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
necessary to effect the registration of such Registrable Securities. At least
five (5) Business Days prior to the first anticipated filing date of any
Registration Statement, the Company shall notify each Purchaser of the
information the that is reasonably necessary from such Purchaser if such
Purchaser elects to have any of the Registrable Securities included in the
Registration Statement. A Purchaser shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Purchaser elects to have any of the
Registrable Securities included in the Registration Statement.

(b) Each Purchaser, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Purchaser has notified the Company in writing of its election to exclude
all of its Registrable Securities from such Registration Statement.

 

10



--------------------------------------------------------------------------------

(c) Each Purchaser agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii) or
(ii) the happening of an event pursuant to Section 3(h), such Purchaser will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities, until the Purchaser
is advised by the Company that such dispositions may again be made.

6. Indemnification.

(a) Indemnification by the Company. The Company will indemnify and hold harmless
each Purchaser and its officers, directors, managers, members, partners,
shareholders, employees and agents, successors and assigns, and each other
person, if any, who controls such Purchaser within the meaning of the 1933 Act
(collectively, the “Purchaser Indemnified Parties”), against any losses, claims,
damages or liabilities, joint or several, to which they may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement or omission or alleged
omission of any material fact contained in any Registration Statement, any
preliminary Prospectus or final Prospectus, or any amendment or supplement
thereof; (ii) any blue sky application or other document executed by the Company
specifically for that purpose or based upon written information furnished by the
Company filed in any state or other jurisdiction in order to qualify any or all
of the Registrable Securities under the securities laws thereof (any such
application, document or information herein called a “Blue Sky Application”);
(iii) the omission or alleged omission to state in a Blue Sky Application a
material fact required to be stated therein or necessary to make the statements
therein not misleading; (iv) any violation by the Company or its agents of any
rule or regulation promulgated under the 1933 Act applicable to the Company or
its agents and relating to action or inaction required of the Company in
connection with such registration; or (v) any failure to register or qualify the
Registrable Securities included in any such Registration Statement in any state
where the Company or its agents has affirmatively undertaken or agreed in
writing that the Company will undertake such registration or qualification on a
Purchaser’s behalf and will reimburse each such Purchaser Indemnified Party for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Purchaser Indemnified Party or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus.

 

11



--------------------------------------------------------------------------------

(b) Indemnification by the Purchaser. Each Purchaser agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, shareholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in the Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements therein not misleading, to the extent, but only
to the extent that such untrue statement or omission is contained in any
information furnished in writing by such Purchaser to the Company specifically
for inclusion in such Registration Statement or Prospectus or amendment or
supplement thereto. In no event shall the liability of a Purchaser be greater in
amount than the dollar amount of the proceeds (net of all expenses of sale and
net of all expenses paid by such Purchaser in connection with any claim relating
to this Section 6 and the amount of any damages such Purchaser has otherwise
been required to pay by reason of such untrue statement or omission) received by
such Purchaser upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
shall, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation. No
indemnifying party shall be liable to any indemnified party under this Agreement
for any settlement by such indemnified party effected without the indemnifying
party’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed.

(d) Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
of sale and net of all expenses paid by such holder in connection with any claim
relating to this Section 6 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.

 

12



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Amendments and Waivers.

Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Required Purchasers. The Company may take any action herein prohibited,
or omit to perform any act herein required to be performed by it, only if the
Company shall have obtained the written consent to such amendment, action or
omission to act, of the Required Purchasers.

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.

(c) Assignments and Transfers by Purchasers. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Purchasers and their
respective successors and assigns. A Purchaser may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Purchaser to such
person, provided that such Purchaser complies with all laws applicable thereto
and provides written notice of assignment to the Company promptly after such
assignment is effected.

(d) Assignments and Transfers by the Company. This Agreement may not be assigned
by the Company (whether by operation of law or otherwise) without the prior
written consent of the Required Purchasers; provided, however, that in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Registrable Securities”
shall be deemed to include the securities received by the Purchasers in
connection with such transaction unless such securities are otherwise freely
tradable by the Purchasers after giving effect to such transaction.

(e) Benefits of the Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

13



--------------------------------------------------------------------------------

(f) Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

(h) Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement, but shall be interpreted as if it were
written so as to be enforceable to the maximum extent permitted by applicable
law, and any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. To
the extent permitted by applicable law, the parties hereby waive any provision
of law which renders any provisions of this Agreement prohibited or
unenforceable in any respect.

(i) Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

(j) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

(k) Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York applicable to agreements made and to be performed entirely
within the State of New York. Each of the parties hereto irrevocably submits to
the exclusive jurisdiction of the courts of the State of New York located in New
York County and the United States District Court for the Southern District of
New York for the purpose of any suit, action, proceeding or judgment relating to
or arising out of this Agreement and the transactions contemplated hereby.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Agreement. Each of the parties
hereto irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. TO THE EXTENT ALLOWABLE UNDER APPLICABLE LAW,
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:     OVERLAND STORAGE, INC.     By:  

 

    Name: Eric L. Kelly     Title: President and Chief Executive Officer

[Registration Rights Agreement]



--------------------------------------------------------------------------------

The Purchasers:     [NAME]     By:  

 

    Name:       Title:  

[Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Plan of Distribution

The selling shareholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling shareholder as a gift, pledge, dividend, distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling shareholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  •  

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

  •  

block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •  

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

  •  

an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •  

privately negotiated transactions;

 

  •  

short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

  •  

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  •  

broker-dealers may agree with the selling shareholders to sell a specified
number of such shares at a stipulated price per share;

 

  •  

a combination of any such methods of sale; and

 

  •  

any other method permitted by applicable law.

The selling shareholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
shareholders to include the pledgee, transferee or other successors in interest
as selling shareholders under this prospectus. The selling shareholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.



--------------------------------------------------------------------------------

In connection with the sale of our common stock or interests therein, the
selling shareholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
shareholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
shareholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The aggregate proceeds to the selling shareholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling shareholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

The selling shareholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act of 1933,
provided, that they meet the criteria and conform to the requirements of that
rule.

The selling shareholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be,
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling shareholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling shareholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 



--------------------------------------------------------------------------------

We have advised the selling shareholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling shareholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
shareholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling shareholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We have agreed to indemnify the selling shareholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling shareholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or (2) the date
on which the shares may be sold without restriction pursuant to Rule 144 of the
Securities Act.